Exhibit 10.5

LEASE

THIS INSTRUMENT IS A LEASE, dated as of January 18th, 2019, in which the
Landlord and the Tenant are the parties hereinafter named, and which relates to
space in the building (the “Building”) located at 131 Dartmouth Street, Boston,
Massachusetts. The parties to this instrument hereby agree with each other as
follows:

ARTICLE I

BASIC LEASE PROVISIONS

1.1 INTRODUCTION. The following set forth basic data and, where appropriate,
constitute definitions of the terms hereinafter listed.

1.2 BASIC DATA.

Landlord: FHF I 131 Dartmouth, LLC, a Delaware limited liability company.

Landlord’s Original Address: c/o TA Realty, 28 State Street, Boston, MA 02109.

Tenant: Cerevel Therapeutics, LLC, a Delaware limited liability company.

Tenant’s Original Address: 500 Boylston Street, Suite 1860, Boston, MA 02116,
attention: Hunter Crittenden.

Guarantor: N/A.

Basic Rent: Subject to the provisions of Section 3.1, Tenant shall pay Basic
Rent at the rates hereafter set forth:

 

Lease Year

   Rent/SF/Annum      Annual Basic Rent  

1

   $ 65.00      $ 1,500,720.00  

2

   $ 66.00      $ 1,523,808.00  

Premises Rentable Area: Agreed to be 23,088 square feet located on the fifth
floor of the Building.

Permitted Uses: Executive or professional offices of the type generally found in
first-class office buildings in the downtown Boston area, all subject to the
provisions of Section 5.1(a).

Escalation Factor: 6.56%, as computed in accordance with the Escalation Factor
Computation.

 

1



--------------------------------------------------------------------------------

Initial Term: The period commencing on the Commencement Date and expiring at
11:59 p.m., Boston time, on November 30, 2020.

Security Deposit: $126,022.00 (one month’s Basic Rent at the average per annum
rate).

Parking Spaces: Twenty-four (24) spaces.

Initial Parking Charge: $425.00 per space per month, subject to adjustment as
provided in this Lease.

Rent Commencement Date: June 1, 2019.

Broker: Jones Lang LaSalle.

1.3 ADDITIONAL DEFINITIONS.

Agent: CBRE New England, or such other party as Landlord may from time to time
designate.

Base Operating Expenses: The Operating Expenses for the year ending December 31,
2019.

Base Taxes: The real estate taxes for the fiscal year ending June 30, 2020, as
they may be reduced by the amount of any abatement.

Building Rentable Area: 370,680 rentable square feet of office and retail space.

Business Days: All days except Saturday, Sunday, New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day (and the following
day when any such day occurs on Sunday) and such other days that tenants
occupying at least 50% of Building Rentable Area now or in the future recognize
as holidays for their general office staff.

Commencement Date: As defined in Section 4.1.

Default of Tenant: As defined in Section 13.1.

Escalation Charges: The amounts prescribed in Sections 8.1 and 9.2.

Force Majeure: As defined in Section 14.4.

Escalation Factor Computation: Premises Rentable Area divided by 95% of Building
Rentable Area.

 

 

2



--------------------------------------------------------------------------------

Initial Public Liability Insurance: $3,000,000 per occurrence (combined single
limit) for property damage, bodily injury or death.

Lease Year: A period of twelve consecutive calendar months during the Term,
except that the first Lease Year will commence on the Commencement Date and end
on the day immediately preceding the first anniversary of the Commencement Date,
provided that if the Commencement Date is not the first day of a calendar month,
then the first Lease Year will end on the last day of the calendar month in
which the first anniversary of the Commencement Date occurs.

Operating Expenses: As determined in accordance with Section 9.1.

Operating Year: As defined in Section 9.1.

Premises: That portion of the Building described on Exhibit FP hereto.

Property: The Building and the land parcels on which it is located (including
adjacent sidewalks and plazas).

Tax Year: As defined in Section 8.1.

Taxes: As determined in accordance with Section 8.1

Tenant’s Removable Property: As defined in Section 5.2.

Term of this Lease: The Initial Term.

 

 

3



--------------------------------------------------------------------------------

ARTICLE II

PREMISES AND APPURTENANT RIGHTS

 

2.1

LEASE OF PREMISES. Landlord hereby demises and leases to Tenant for the Term of
this Lease and upon the terms and conditions hereinafter set forth, and Tenant
hereby accepts from Landlord, the Premises, excluding the roof, exterior faces
of exterior walls, the common stairways, stairwells, elevators and elevator
shafts, and pipes, ducts, conduits, wires, and appurtenant fixtures serving
exclusively or in common other parts of the Building (and any areas, such as the
space above the ceiling or in the walls, that may contain such pipes, ducts,
conduits, wires or appurtenant fixtures), and if Tenant’s space includes less
than entire rentable area of any floor, excluding the central core area of such
floor.

 

2.2

APPURTENANT RIGHTS AND RESERVATIONS. (a) Tenant shall have, as appurtenant to
the Premises, the right to use in common, with others entitled thereto, subject
to reasonable rules governing use of the Building from time to time made by
Landlord of which Tenant is given prior written notice and with due regard for
the rights of others to use the same (a) the, public or common lobbies,
hallways, stairways and elevators and common walkways necessary for access to
the Building, and if the portion of the Premises on any floor includes less than
the entire floor, the common toilets, corridors and elevator lobby of such
floor; but such rights shall always be subject to reasonable rules and
regulations from time to time established by Landlord pursuant to Section 14.7,
and to emergency conditions and to the right of Landlord to reasonably designate
and change from time to time areas and facilities so to be used.

(b) Excepted and excluded from the Premises are the ceiling, floor, perimeter
walls and exterior windows (except the inner surface of each thereof), and any
space in the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, but the
entry doors (and related glass and finish work) to the Premises are a part
thereof. Landlord shall have the right to place in the Premises (but in such
manner as to reduce to a minimum interference with Tenant’s access to or use of
the Premises) interior storm windows, sun control devices, utility lines,
equipment, stacks, pipes, conduits, ducts and the like. In the event that Tenant
shall install any hung ceilings or walls in the Premises, Tenant shall install
and maintain, as Landlord may reasonably require, proper access panels therein
to afford access to any facilities above the ceiling or within or behind the
walls. Landlord reserves the right from time to time, without unreasonable
interference with Tenant’s access to or use of the Premises: (a) to install,
use, maintain, repair, replace and relocate for service to the Premises and
other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or Building, (b) to alter
or relocate any other common facility, (c) to make any repairs and replacements
to the Premises which Landlord may reasonably deem necessary, and (d) in
connection with any excavation made upon adjacent land of Landlord or others, to
enter, and to license others to enter, upon the Premises to do such work as the
person causing such excavation reasonably deems necessary to preserve the wall
of the Building from injury or damage and to support the same.

 

4



--------------------------------------------------------------------------------

ARTICLE III

BASIC RENT

 

3.1

PAYMENT. (a) Tenant agrees to pay to Landlord, or as directed by Landlord,
commencing on the Commencement Date without offset, abatement (except as
provided below and in Section 12.1), deduction or demand, the Basic Rent.
Notwithstanding the foregoing, so long as there exists no Default of Tenant
hereunder nor any event or circumstance which, with the giving of notice or the
passage of time, would (in Landlord’s commercially reasonable judgment)
constitute a Default of Tenant, Landlord will waive the requirement that Tenant
pay Basic Rent with respect to the period commencing on the Commencement Date
and ending on the day immediately preceding the Rent Commencement Date. All
Basic Rent shall be payable in equal monthly installments, in advance, on the
first day of each and every calendar month during the Term of this Lease, at
Landlord’s Original Address, or at such other place as Landlord shall from time
to time designate by notice, in lawful money of the United States. Tenant shall
pay the first month’s Basic Rent (i.e., the payment that will be due on the Rent
Commencement Date), together with any security deposit, at the time of Tenant’s
execution and delivery of this Lease. Basic Rent for any period during the term
hereof which is for less than one month shall be prorated based upon the actual
number of days of the calendar month involved. Until notice of some other
designation is given, Basic Rent and all other charges for which provision is
herein made shall be paid by remittance payable to the Agent, and all
remittances so received as aforesaid, or by any subsequently designated
recipient, shall be treated as a payment to Landlord. In the event that any
installment of Basic Rent is not paid within five (5) days after the date when
due, Tenant shall pay, in an addition to any charges under Section 14.18, at
Landlord’s request an administrative fee equal to 1% of the overdue payment.
Landlord and Tenant agree that all amounts due from Tenant under or in respect
of this Lease, whether labeled Basic Rent, Escalation Charges, additional
charges or otherwise, shall be considered as rental reserved under this Lease
for all purposes, including without limitation regulations promulgated pursuant
to the Bankruptcy Code, and including further without limitation Section 502(b)
thereof.

(b) Basic Rent for any partial month shall be pro-rated on a daily basis, and if
the first day on which Tenant must pay Basic Rent shall be other than the first
day of a calendar month, the first payment which Tenant shall make to Landlord
shall be equal to a proportionate part of the monthly installment of Basic Rent
for the partial month from the first day on which Tenant must pay Basic Rent to
the last day of the month in which such day occurs, plus the installment of
Basic Rent for the succeeding full calendar month.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

COMMENCEMENT AND CONDITION

 

4.1

COMMENCEMENT DATE. The Commencement Date shall be the last to occur of (i) April
1, 2019, and (ii) the Delivery Date (as defined below). Upon the occurrence of
the Commencement Date, each party shall enter into a letter agreement
substantially in the form of Exhibit B hereto, confirming such Date. The failure
of either party to enter into such a letter agreement shall have no effect on
the occurrence of the Commencement Date as provided herein. Landlord will use
commercially reasonable efforts to give Tenant thirty (30) days’ written notice
if Landlord then reasonably anticipates that the Delivery Date will not occur on
or before April 1, 2019.

 

4.2

CONDITION OF THE PREMISES. The Premises are being leased in their condition AS
IS WITHOUT REPRESENTATION OR WARRANTY by Landlord except as expressly provided
herein. Any improvements or alterations necessary to prepare the Premises for
Tenant’s occupancy will be performed by Tenant, and Landlord shall have no
responsibility therefor. The “Delivery Date” is the date on which (i) this Lease
has been fully executed and delivered by Landlord and Tenant, and (ii) Landlord
has tendered possession of the Premises to Tenant in their “as is” condition and
otherwise as herein provided. On the Delivery Date, the Building HVAC, plumbing
and mechanical systems and equipment serving the Premises will be in good
working order and condition. Landlord represents and warrants that the HVAC
system will on the delivery date meet the specifications set forth on Exhibit
__. Tenant acknowledges that it will accept possession of the Premises with the
furniture and furnishings (the “Furniture”) of the prior tenant, Sapient
Corporation (“Sapient”), in place, pursuant to a separate agreement between
Tenant and Sapient by which Sapient is conveying the Furniture to Tenant.
Landlord is not a party to such agreement and will have no obligation to remove
the Furniture prior to the Delivery Date or do deliver possession of the
Premises free of the same. Landlord has no interest in the Furniture, and
expressly disclaims any obligation or liability with respect to the same,
including without limitation with respect to the condition or suitability
thereof or the state of title thereto. Tenant acknowledges that it has inspected
the Premises and common areas of the Building and has found the same
satisfactory for Tenant’s intended use, provided that this sentence shall not
relieve Landlord of its express covenants set forth in this Section 4.2.

 

4.3

EARLY ACCESS. Subject to the occurrence of an event of Force Majeure, Tenant may
have access to the Premises for up to thirty (30) days prior to the Commencement
Date for the sole purpose of installing furniture, fixtures, equipment,
telecommunications facilities and cabling, but not for the general conduct of
Tenant’s business, provided that Tenant shall not be required to pay Basic Rent
or additional rent or Escalation Charges for the period of such access prior to
the Commencement Date. Notwithstanding that Tenant shall not be required to pay
Basic Rent or Escalation Charges prior to the Commencement Date, all other terms
and conditions of this Lease shall fully apply, including without limitation the
requirements of Article X. Prior to having any such access to the Premises,
Tenant shall have (i) paid the first month’s Basic Rent and the Security
Deposit, and (ii) delivered all insurance certificates and policies required
under Article X.

 

6



--------------------------------------------------------------------------------

ARTICLE V

USE OF PREMISES

 

5.1

PERMITTED USE. (a) Tenant agrees that the Premises shall be used and occupied by
Tenant only for Permitted Uses specifically excluding, without limitation, use
for medical, dental, governmental, utility company or employment agency offices.

(b) Tenant agrees to conform to the following provisions during the Term of this
Lease:

(i) Tenant shall cause all freight to be delivered to or removed from the
Building and the Premises in accordance with reasonable rules and regulations
established by Landlord therefor;

(ii) Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of doors and interior surfaces of windows) or on
any part of the Building outside the Premises, any signs, symbol, advertisement
or the like visible to public view outside of the Premises. Landlord agrees,
however, to maintain a tenant directory in the lobby of the Building in which
will be placed Tenant’s name and the location of the Premises in the Building.
The initial cost of placing Tenant’s name in the directory shall be paid by
Landlord. The cost of any subsequent modifications thereto shall be paid by
Tenant, at Tenant’s sole expense. Tenant shall be solely responsible for
maintaining, repairing and removing any signage not provided by Landlord;

(iii) Tenant shall not perform any act or carry on any practice which may injure
the Premises, or any other part of the Building, or cause any offensive odors or
loud noise or constitute a nuisance or a menace to any other tenant or tenants
or other persons in the Building;

(iv) Tenant shall, at Tenant’s sole expense, promptly comply with all applicable
laws and ordinances, governmental rules, regulations, and orders, certificates
of occupancy, conditional use or other permits, variances, covenants and
restrictions of record, the recommendations of Landlord’s engineers or other
consultants, and requirements of any fire insurance underwriters, rating bureaus
or government agencies, now in effect or which may hereafter come into effect,
whether or not they reflect a change in policy from that now existing, during
the Term or any part of the Term hereof, relating in any manner to the Premises
and the occupation and use by Tenant of the Premises. Tenant shall, at Tenant’s
sole expense, comply with all requirements of the Americans With Disabilities
Act that relate to the Premises, and all federal, state and local laws and
regulations governing occupational safety and health;

 

7



--------------------------------------------------------------------------------

(v) Throughout the Term of this Lease, Tenant shall occupy the Premises only for
Permitted Uses.

 

5.2

INSTALLATIONS AND ALTERATIONS BY TENANT. (a) Tenant shall make no alterations,
additions or improvements (including, but not be limited to, the installation or
alteration of security or fire protection systems, communication systems,
millwork, shelving, file retrieval or storage systems, carpeting or other floor
covering, window and wall coverings, electrical distribution systems, lighting
fixtures, telephone or computer system wiring, HVAC and plumbing) in or to the
Premises (including, any improvements necessary for Tenant’s initial occupancy
of the Premises) without Landlord’s prior written consent, which shall not be
unreasonably withheld and shall not be required for (i) any standard “floating”
shelving or cubicles to be installed or moved within the Premises or (ii) any
cosmetic alterations, in either case that (x) does not require a building or
other permit or approval, (y) does not affect the Building structure or systems
and (z) does not cost more than $25,000.00. Any such alterations, additions or
improvements shall be in accordance with plans and specifications (to the extent
plans and/or specifications would customarily be prepared for such work)
approved in advance by Landlord. All of Tenant’s alterations and additions and
installation and delivery of telephone systems, furnishings, and equipment shall
be coordinated with any work being performed by Landlord and shall be performed
in such manner, and by such persons as shall maintain harmonious labor relations
and not cause any damage to the Building or interference with Building
construction or operation. Such work shall (i) be performed in a good and
workmanlike manner and in compliance with all applicable laws, (ii) be made at
Tenant’s sole cost and expense and in accordance with the construction
regulations set forth in Exhibit C attached hereto, and (iii) become part of the
Premises and the property of Landlord. If at the time of requesting Landlord’s
consent to any alteration, addition or improvement, Tenant requests in writing
that Landlord make a determination as to whether Landlord will require the same
to be removed at the expiration or termination of this Lease, then except to the
extent Landlord notifies Tenant in writing at the time Landlord gives its
consent that such alteration, addition or improvement need not be removed at the
expiration or sooner termination of the Term, then Landlord may subsequently
require that Tenant remove such alteration, addition or improvement and restore
the Premises (and any affected portions of the Building) to their prior
condition, at Tenant’s expense, at the expiration or sooner termination of this
Lease. If any alterations or improvements shall involve the removal of fixtures,
equipment or other property in the Premises which are not Tenant’s Removable
Property, such fixtures, equipment or property shall be promptly replaced by
Tenant at its expense with new fixtures, equipment or property of like utility
and of at least equal quality. Tenant agrees to pay promptly when due, and to
defend and indemnify Landlord from and against, the entire cost of any work done
on the Premises by Tenant, its agents, employees or independent contractors, and
not to cause or permit any liens for labor or materials performed or furnished
in connection therewith to attach to the Building or the Property and promptly
to discharge (by bonding or otherwise) any such liens which may so attach.

 

8



--------------------------------------------------------------------------------

(b) All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises (“Tenant’s Removable Property”) shall remain the property of Tenant
and may be removed by Tenant at any time prior to the expiration of this Lease,
provided that Tenant, at its expense, shall repair any damage to the Building
caused by such removal. Any Tenant’s Removable Property shall be installed at
the sole risk of Tenant and shall be insured by Tenant in accordance with
Article X. In connection with the installation of telecommunication equipment by
Tenant, such installation shall occur only in such locations and in such a
manner as approved in writing by the Landlord (which approval shall not be
unreasonably delayed, conditioned or withheld) and none of such wires, ducts or
equipment shall be located in areas outside the Premises Notwithstanding any
other provision of this Lease, at the request of Landlord, telecommunication
wires, ducts or equipment installed by the Tenant shall be removed by Tenant at
the expiration of the Term or earlier termination of this Lease, and all damage
caused by such removal repaired. Telephone switches, antennae, electronic
distribution boxes and similar equipment shall only be located within the
Premises

(c) In any case, at the time of Landlord’s approval, Tenant shall pay to
Landlord a fee equal to four percent (4%) of the cost any alteration, addition
or improvement for which Tenant requests Landlord’s consent to compensate
Landlord for the overhead and other costs it incurs in reviewing the plans
therefor and in monitoring the construction. Notice is hereby given that
Landlord shall not be liable for any labor or materials furnished or to be
furnished to Tenant upon credit, and that no mechanic’s or other lien for any
such labor or materials shall attach to or affect the reversion or other estate
or interest of Landlord in and to the Premises. To the maximum extent permitted
by law, before such time as any contractor commences to perform work on behalf
of Tenant, such contractor (and any subcontractors) shall furnish a written
statement acknowledging the provisions set forth in the prior clause. Whenever
and as often as any mechanic’s lien shall have been filed against the Building
or the Property based upon any act or interest of Tenant or of anyone claiming
through Tenant, Tenant shall forthwith take such action by bonding, deposit or
payment as will remove or satisfy the lien.

(d) In the course of any work being performed by Tenant (including without
limitation the “field installation” of any Tenant’s Removable Property), Tenant
agrees to use labor compatible with that being employed by Landlord for work in
or to the Building or other buildings owned by Landlord or its affiliates (which
term, for purposes hereof, shall include, without limitation, entities which
control or are under common control with Landlord, or which are controlled by
Landlord or, if Landlord is a partnership, by any partner of Landlord) and not
to employ or permit the use of any labor or otherwise take any action which
might result in a labor dispute involving personnel providing services in the
Building pursuant to arrangements made by Landlord.

 

9



--------------------------------------------------------------------------------

5.3

HAZARDOUS MATERIALS. (a) For purposes of this Lease, the term “Hazardous
Material” means any hazardous substance, hazardous waste, infectious waste,
petroleum product or toxic substance, material, or waste which becomes regulated
or is defined as such by any local, state or federal governmental authority.
Except for reasonable quantities of ordinary office supplies such as copier
toners, liquid paper and ink and common cleaning materials and solvents or other
substances commonly used in non-hospital medical offices (all of which shall in
any event be kept, stored and used only in accordance with applicable laws and
regulations), Tenant shall not cause or permit any Hazardous Material to be
brought, kept or used in or about the Premises or the Property by Tenant, its
agents, employees, contractors, or invitees. Tenant hereby agrees to indemnify
Landlord from and against any breach by Tenant of the obligations stated in the
preceding sentence, and agrees to defend and hold Landlord harmless from and
against any and all claims, judgments, damages, penalties, fines, costs,
liabilities, or losses (including, without limitation, diminution in value of
the Property, damages for the loss or restriction or use of rentable space or of
any amenity of the Property, damages arising from any adverse impact on
marketing of space in the Property, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees) which arise during or after
the Term of this Lease as result of such breach. This indemnification of
Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions and any cleanup, remedial removal, or
restoration work required due to the presence of Hazardous Material stored,
introduced or released by Tenant or its employees, agents, contractors or
invitees. Tenant shall promptly notify Landlord of any release of a Hazardous
Material in the Premises or at the Property of which Tenant becomes aware,
whether caused by Tenant or any other person or entity.

(b) If Tenant knows, or has reasonable cause to believe, that a Hazardous
Material, or a condition involving or resulting from same, has come to be
located in, on or under or about the Premises or the Property, Tenant shall
immediately give written notice of such fact to Landlord. Tenant shall also
promptly give Landlord (without demand by Landlord) a copy of any statement,
report, notice, registration, application, permit, license, given by Tenant to
or received by Tenant from, any governmental authority or private party, or
persons entering or occupying the Premises, concerning the presence, spill,
release, discharge of or exposure to, any Hazardous Material or contamination
in, on or about the Premises or the Property.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

ASSIGNMENT AND SUBLETTING

 

6.1

RESTRICTION. (a) Except as provided in this Article VI, Tenant covenants and
agrees that whether voluntarily, involuntarily, by operation of law or otherwise
neither this Lease nor the term and estate hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred and that neither the Premises nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied or permitted to be used or occupied, by anyone other than
Tenant, or for any use or purpose other than a Permitted Use, or be sublet
(which term, without limitation, shall include granting of concessions, licenses
and the like) in whole or in part, or be offered or advertised for assignment or
subletting. Without limiting the foregoing, any agreement pursuant to which:
(x) Tenant is relieved from the obligation to pay, or a third party agrees to
pay on Tenant’s behalf, all or any portion of Basic Rent, Escalation Charges or
other charges due under this Lease; and/or (y) a third party undertakes or is
granted the right to assign or attempt to assign this Lease or sublet or attempt
to sublet all or any portion of the Premises, shall for all purposes hereof be
deemed to be an assignment of this Lease and subject to the provisions of this
Article VI. Unless the stock or partnership interest (or other evidence of the
ownership of Tenant) is registered and publicly traded on an exchange regulated
by the United States Securities and Exchange Commission, the provisions of this
paragraph (a) shall apply to a transfer (by one or more transfers over the Term
of this Lease) of thirty percent (30%) or more of the stock or partnership
interests or other evidences of ownership of Tenant as if such transfer were a
prohibited assignment of this Lease.

(b) The provisions of paragraph (a) shall not apply to either: transactions with
an entity into or with which Tenant is merged or consolidated, or to which
substantially all of Tenant’s assets are transferred; or transactions with any
entity (a “Tenant Affiliate”) which controls or is controlled by Tenant or is
under common control with Tenant; provided that in either such event, at the
time of such transaction there exists no Default of Tenant hereunder and:

(i) if the successor to Tenant is not a Tenant Affiliate, then as of the date
immediately preceding the date of the transfer, the financial strength of
(1) the successor to Tenant, or (2) the purchaser of substantially all of the
assets of Tenant, is not less than that of Tenant as determined (x) based on
credit ratings of such entity and Tenant by both Moody’s and Standard & Poor’s,
or (y) if such credit ratings do not exist, then in accordance with Moody’s KMV
RiskCalc; and

(ii) written notice of such transfer (which shall include evidence reasonably
satisfactory to Landlord of such financial strength, it being agreed that a copy
of the transferee’s most recently available annual financial statement certified
by the chief financial officer of the transferee, whether or not audited, shall
be deemed evidence reasonably satisfactory to Landlord) shall have been
delivered to Landlord at least fifteen (15) business days prior to the effective
date of any such transaction, and

 

11



--------------------------------------------------------------------------------

(iii) the assignee agrees directly with Landlord, by written instrument in form
reasonably satisfactory to Landlord, to be bound by all the obligations of
Tenant hereunder including, without limitation, the covenant against further
assignment and subletting.

(c) If, in violation of this Article 6, this Lease be assigned, or if the
Premises or any part thereof be sublet or occupied by anyone other than Tenant,
Landlord may, at any time and from time to time, collect rent and other charges
from the assignee, subtenant or occupant, and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy, collection or modification of any provisions of this Lease shall be
deemed a waiver of this covenant, or the acceptance of the assignee, subtenant
or occupant as a tenant or a release of Tenant from the further performance of
covenants on the part of Tenant to be performed hereunder. Any consent by
Landlord to a particular subletting or occupancy shall not in any way diminish
the prohibition stated in paragraph (a) of this Section 6.1 or the continuing
liability of the original named Tenant. No assignment or subletting hereunder
shall relieve Tenant from its obligations hereunder and Tenant shall remain
fully and primarily liable therefor. No such assignment, subletting, or
occupancy shall affect or be contrary to Permitted Uses. Any consent by Landlord
to a particular assignment, subletting or occupancy shall be revocable, and any
assignment, subletting or occupancy shall be void ab initio, if the same shall
fail to require that such assignee, subtenant or occupant agree therein to be
independently bound by and upon all of the covenants, agreements, terms,
provisions and conditions set forth in this Lease on the part of Tenant to be
kept and performed.

 

6.2

CONSENT TO SUBLEASE. (a) Notwithstanding the prohibition set forth in
Section 6.1(a), Landlord shall not unreasonably withhold, condition or delay its
consent to one or more sublettings requested by Tenant, provided further that:

(i) The business of each proposed subtenant and its use of the Premises shall be
consistent with the Permitted Uses, and the financial condition and standing of
the proposed subtenant shall be reasonably acceptable to Landlord.

(ii) Neither the proposed subtenant, nor any person who directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
subtenant or any person who controls the proposed subtenant, shall be (A) a
government (or subdivision or agency thereof), (B) a medical or dental office,
or (C) an occupant of the Building or any other property in Boston owned or
managed by Landlord or any affiliate of Landlord;

 

12



--------------------------------------------------------------------------------

(iii) The form of the proposed sublease, as well as the Landlord’s consent
thereto, shall be reasonably satisfactory to Landlord and its counsel and shall
comply with the applicable provisions of this Article 6;

(iv) not later than fifteen (15) days prior to the proposed commencement of such
sublease, Landlord shall have received information reasonably sufficient to
determine compliance with the foregoing conditions; and

(v) Tenant shall in all cases remain fully and primarily liable hereunder.

If Tenant requests Landlord’s consent to a sublease then, at the time of such
request, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed transfer, copies of the proposed documentation or
a term sheet therefor, and the following information about the proposed
sublessee: name and address; reasonably satisfactory information about its
business and business history; its proposed use of the Premises; banking,
financial, and other credit information; and general references reasonably
sufficient to enable Landlord to determine the proposed sublessee’s
creditworthiness and business reputation.

(b) It shall not be unreasonable for Landlord to withhold its consent to any
proposed sublease if (i) at the time of such request, Tenant is in default under
this Lease (unless such default is cured within any applicable notice or cure
period), (ii) the proposed sublessee is a tenant in the Building or is an
affiliate of such a tenant or a party that Landlord has identified as a tenant
or a prospective tenant in the Building, (iii) the financial responsibility,
nature of business, and character of the proposed transferee are not all
reasonably satisfactory to Landlord in light of the obligations being assumed,
(iv) in the reasonable judgment of Landlord the purpose for which the transferee
intends to use the Premises (or a portion thereof) is not in keeping with
Landlord’s standards for the Building or would impose a burden on the parking
facilities, elevators, Common Areas or utilities that is greater than the burden
imposed by Tenant; (v) the proposed sublessee is a government entity or
quasi-governmental entity or agency, and/or (vi) the identity of the subtenant
or its contemplated use of the subleased premises under the proposed sublease
would cause Landlord to be in violation of any of its obligations under another
lease or agreement to which Landlord is a party. In no event shall any sublease
cover fewer than 2,000 square feet of space or have a fixed term of less than
six (6) months. The foregoing shall not exclude any other reasonable basis for
Landlord to withhold its consent. Landlord shall have no liability for damages
to Tenant or to any proposed sublessee, and Tenant shall not be permitted to
terminate this Lease, if it is adjudicated that Landlord’s consent has been
unreasonably withheld, conditioned or delayed. In such event, Tenant’s sole
remedy shall be to have the proposed sublease declared valid as if Landlord’s
consent had been given

 

13



--------------------------------------------------------------------------------

6.3

EXCESS PAYMENTS. In the event that Tenant shall enter into one or more subleases
pursuant to Section 6.2 (but not a transaction under Section 6.1(b), as to which
this Section 6.3 shall not apply), if the rent and other sums (including without
limitation the fair value of any services provided by such subtenant for Tenant)
on account of any such sublease exceed the sum of (a) Basic Rent and Escalation
Charges allocable to that portion of the Premises subject to such sublease, plus
(b) all reasonable and customary actual out-of-pocket third party expenses
incurred by Tenant in connection with such sublease (such expenses to be
pro-rated evenly over the term of such sublease), including without limitation,
reasonable brokerage commissions actually paid to a licensed broker, Tenant
shall pay to Landlord, as an additional charge, 50% of such excess, such amount
to be paid monthly with payments by Tenant of Basic Rent hereunder.

 

6.4

INTENTIONALLY OMITTED.

 

6.5

MISCELLANEOUS. (a) Any sublease consented to by Landlord shall be expressly
subject and subordinate to all of the covenants, agreements, terms, provisions
and conditions contained in this Lease. Any proposed sub-sublease or proposed
assignment of a sublease shall be subject to the provisions of this Article.
Tenant shall reimburse Landlord on demand, as an additional charge, for any
documented out of pocket costs (including reasonable attorneys’ fees and
expenses not to exceed $2,500.00) incurred by Landlord in connection with any
actual or proposed assignment or sublease, whether or not consummated, including
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant. Any sublease to which Landlord gives its consent shall
not be valid or binding on Landlord unless and until Tenant and the sublessee
execute a consent agreement in form and substance satisfactory to Landlord.

(b) Notwithstanding any assignment or sublease, or any amendments or
modifications subsequent thereto, Tenant will remain fully liable for the
payment of Basic Rent, Escalation Charges and other charges and for the
performance of all other obligations of Tenant contained in this Lease. Any act
or omission of any subtenant, or of anyone claiming under or through any
subtenant, that violates any of the obligations of this Lease shall be deemed a
violation of this Lease by Tenant.

(c) The consent by Landlord to any sublease shall not relieve Tenant or any
person claiming through or under Tenant of the obligation to obtain the consent
of Landlord, pursuant to the provisions of this Article, to any subsequent
sublease.

(d) With respect to each and every sublease authorized by Landlord under the
provisions of this Article, it is further agreed that any such sublease shall
provide that: (i) the term of the sublease must end no later than one day before
the last day of the Term of this Lease; (ii) no sublease shall be valid, and no
subtenant shall take possession of all or any part of the Premises until a fully
executed counterpart of such sublease has been delivered to Landlord; (iii) each
sublease shall provide that it is subject and subordinate to this Lease;
(iv) Landlord may enforce the provisions of the sublease, including collection
of rents; (v) in the event of termination of this Lease or reentry or
repossession of the Premises by Landlord, Landlord may, at its sole discretion
and option, take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord but nevertheless Landlord shall not (A) be liable for any
previous act or omission of Tenant under such sublease; (B) be subject to any
defense or offset previously accrued in favor of the subtenant against Tenant;
or (C) be bound by any previous modification of such sublease made without
Landlord’s written consent or by any previous prepayment of more than one
month’s rent.

 

14



--------------------------------------------------------------------------------

6.6

ACCEPTANCE OF RENT. If this Lease is assigned, whether or not in violation of
the provisions of this Lease, Landlord may collect rent from the assignee. If
all or any part of the Premises are sublet, whether or not in violation of this
Lease, Landlord may, after default by Tenant and expiration of Tenant’s time to
cure such default, collect rent from the subtenant. In either event, Landlord
may apply the net amount collected to payment of Rents, but no such assignment,
subletting, or collection shall be deemed a waiver of any of the provisions of
this Article, an acceptance of the assignee or subtenant as a lessee, or a
release of Tenant from the performance by Tenant of Tenant’s obligations under
this Lease.

ARTICLE VII

RESPONSIBILITY FOR REPAIRS AND CONDITION OF PREMISES;

SERVICES TO BE FURNISHED BY LANDLORD

 

7.1

LANDLORD REPAIRS. (a) Except as otherwise provided in this Lease, Landlord
agrees to keep in good order, condition and repair the roof, public areas,
exterior walls (including exterior glass) and structure of the Building
(including all plumbing, mechanical and electrical systems installed by
Landlord, but specifically excluding any supplemental heating, ventilation or
air conditioning equipment or systems installed at Tenant’s request or as a
result of Tenant’s requirements in excess of building standard design criteria),
all insofar as they affect the Premises, except that Landlord shall in no event
be responsible to Tenant for the repair of glass in the Premises, the doors (or
related glass and finish work) leading to the Premises, or any condition in the
Premises or the Building to the extent caused by any act or neglect of Tenant,
its invitees or contractors. Landlord shall not be responsible to make any
improvements or repairs to the Building other than as expressly stated in this
Section 7.1 provided, unless expressly provided otherwise in this Lease.

(b) Landlord shall never be liable for any failure to make repairs which
Landlord has undertaken to make under the provisions of this Section 7.1 or
elsewhere in this Lease, unless Tenant has given notice to Landlord of the need
to make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.

 

15



--------------------------------------------------------------------------------

7.2

TENANT’S AGREEMENT. (a) Tenant will keep neat and clean and maintain in good
order, condition and repair the Premises and every part thereof, excepting only
those repairs for which Landlord is responsible under the terms of this Lease,
reasonable wear and tear of the Premises excepted, and damage by fire or other
casualty and as a consequence of the exercise of the power of eminent domain
excepted, and shall surrender the Premises at the end of the Term of this Lease
in such condition. Without limitation, Tenant shall continually during the Term
of this Lease maintain the Premises in accordance with all laws, codes and
ordinances from time to time in effect and all directions, rules and regulations
of the proper officers of governmental agencies having jurisdiction, and of the
applicable board of fire underwriters, and shall, at Tenant’s own expense,
obtain all permits, licenses and the like required by applicable law. To the
extent that the Premises constitute a “Place of Public Accommodation” within the
meaning of the Americans With Disabilities Act of 1990, Tenant shall be
responsible, subject to the requirements of Section 5.2, for making the Premises
comply with such Act. In addition, if due to any alteration, addition or
improvement made by Tenant, other portions of the Building or the Property must
be altered in order to comply with any legal requirement, Landlord may make such
alteration at Tenant’s cost. Notwithstanding the foregoing or the provisions of
Article XII, to the maximum extent this provision may be enforceable according
to law, but subject to any applicable waivers of claims and rights of
subrogation contained in this Lease, Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damage to the Building to the
extent caused by any act or neglect of Tenant, or its contractors or invitees
(including any damage by fire or other casualty arising therefrom) and, if the
premium or rates payable with respect to any policy or policies of insurance
purchased by Landlord or Agent with respect to the Building or the Property
increases as a result of payment by the insurer of any claim arising from any
act or neglect of Tenant, or its contractors or invitees, Tenant shall pay its
comparative share of such increase, from time to time, within thirty (30) days
after demand therefor by Landlord, as an additional charge.

(b) If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch, after such demand (except in the case of an emergency, in which event
Landlord may make such repairs immediately), Landlord may (but shall not be
required to do so) make or cause such repairs to be made (the provisions of
Section 14.18 being applicable to the costs thereof), and shall not be
responsible to Tenant for any loss or damage whatsoever that may accrue to
Tenant’s stock or business by reason thereof.

 

7.3

FLOOR LOAD - HEAVY MACHINERY. (a) Tenant shall not place a load upon any floor
in the Premises exceeding the floor load per square foot of area which such
floor was designed to carry and which is allowed by law. Landlord reserves the
right to reasonably prescribe the weight and position of all business machines
and mechanical equipment, including safes, which shall be placed so as to
distribute the weight. Business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient, in
Landlord’s reasonable judgment, to absorb and prevent vibration, noise and
annoyance. Tenant shall not move any safe, heavy machinery, heavy equipment,
freight, bulky matter or fixtures into or out of the Building without Landlord’s
prior consent, not to be unreasonably withheld, conditioned or delayed, which
consent may include a requirement to provide insurance, naming Landlord as an
insured, in such amounts as Landlord may deem reasonable.

 

16



--------------------------------------------------------------------------------

(b) If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations. Any such moving shall be at
the sole risk and hazard of Tenant, and Tenant will exonerate, indemnify and
save Landlord harmless against and from any liability, loss, injury, claim or
suit resulting directly or indirectly from such moving.

 

7.4

BUILDING SERVICES. (a) Landlord shall, on Business Days from 8:00 a.m. to 6:00
p.m. (and, if requested by Tenant before noon on the preceding Friday, on
Saturday from 8:00 a.m. to 1:00 p.m.) at no additional cost to Tenant, furnish
heating and cooling as normal seasonal changes may require. In the event Tenant
introduces into the Premises personnel or equipment which overloads the capacity
of the Building system or in any other way interferes with the system’s ability
to perform adequately its proper functions, supplementary systems may, if and as
needed, at Landlord’s option, be provided by Landlord, at Tenant’s expense.
Landlord will use reasonable efforts upon reasonable advance written notice from
Tenant of its requirements in that regard, to furnish additional heat, cleaning
or air conditioning services to the Premises on days and at times other than as
set forth in Section 7.4(a) (“the Overtime Hours”). Tenant will pay to Landlord,
as Additional Rent, for any such additional heat, cleaning or air conditioning
service required by Tenant for the Overtime Hours. As of the date of this Lease,
the rate for overtime HVAC services is Forty Dollars ($40.00) per hour per zone,
which is subject to adjustment from time to time. As currently configured, the
Building HVAC system serving the Premises is as described on Exhibit HVAC
attached hereto.

(b) Landlord shall also provide:

(i) Passenger elevator service from the existing passenger elevator system in
common with Landlord and other tenants in the Building.

(ii) Warm water for lavatory and (if applicable) kitchenette purposes and cold
water (at temperatures supplied by the City of Boston) for drinking,
kitchenette, lavatory and toilet purposes. If Tenant uses water for any purpose
other than for ordinary lavatory and drinking purposes, Landlord may assess a
reasonable charge for the additional water so used, or install a water meter and
thereby measure Tenant’s water consumption for all purposes. In the latter
event, Tenant shall pay the cost of the meter and the cost of installation
thereof and shall keep such meter and installation equipment in good working
order and repair. Tenant agrees to pay for water consumed, as shown on such
meter, together with the sewer charge based on such meter charges, as and when
bills are rendered, and in default in making such payment Landlord may pay such
charges and collect the same from Tenant as an additional charge.

 

17



--------------------------------------------------------------------------------

(iii) Reasonable level of janitorial service nightly on Business Days in
accordance with the standards annexed hereto as Exhibit D.

(iv) Free access to the Premises on Business Days from 8:00 a.m. to 6:00 p.m.,
and at all other times subject to reasonable Building security procedures from
time to time in effect, and subject always to restrictions based on emergency
conditions.

(v) Tenant will have 24-hour access to the Building loading dock facilities and
freight elevator for Tenant’s initial move-in, subject to prior delivery of all
insurance certificates required under this Lease (from Tenant and any movers or
installers or other contractors). Landlord will not impose any charge for the
use of the freight elevator for Tenant’s initial move-in. All of the foregoing
is subject to prior scheduling with Landlord’s Agent and availability.

(c) Landlord or Agent may from time to time, but shall not be obligated to,
provide one or more uniformed attendants in or about the lobby of the Building.
Unless Landlord expressly agrees otherwise in writing, such attendant(s) shall
serve functions such as assisting visitors and invitees of tenants and others in
the Building, monitoring fire control and alarm equipment, and summoning
emergency services to the Building as and when needed. Tenant expressly
acknowledges and agrees that: (i) such attendants shall not serve as police
officers, and will be unarmed, and will not be trained in situations involving
potentially physical confrontation; and (ii) if provided, such attendants will
be provided solely as an amenity to tenants of the Building for the sole
purposes set forth above, and not for the purpose of securing any individual
tenant premises or guaranteeing the physical safety of Tenant’s Premises or of
Tenant’s employees, agents, contractors or invitees. If and to the extent that
Tenant desires to provide security for the Premises or for such persons or their
property, Tenant shall be responsible for so doing, after having first consulted
with Landlord and (as to any installation or equipment by Tenant that is
connected to or otherwise affects the Building systems or equipment) after
obtaining Landlord’s consent, which shall not be unreasonably withheld, delayed
or conditioned. Landlord expressly disclaims any and all responsibility and/or
liability for the physical safety of Tenant’s property, and for that of Tenant’s
employees, agents, contractors and invitees, and, without in any way limiting
the operation of Article X hereof, Tenant, for itself and its agents,
contractors, invitees and employees, hereby expressly waives any claim, action,
cause of action or other right which may accrue or arise as a result of any
damage or injury to the person or property of Tenant or any such agent, invitee,
contractor or employee. Tenant agrees that, as between Landlord and Tenant, it
is Tenant’s responsibility to advise its employees, agents, contractors and
invitees as to necessary and appropriate safety precautions.

 

18



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Article 7 or in this Lease
contained, Landlord may institute, and Tenant shall comply with, such policies,
programs and measures as may be reasonably necessary, required, or expedient for
the conservation and/or preservation of energy or energy services to the
Premises, or as may be reasonably necessary or required to comply with
applicable codes, rules regulations or standards.

 

7.5

ELECTRICITY; UTILITIES. (a) Landlord shall supply electricity to the Premises
that is sufficient for typical demands of normal office uses, and Tenant agrees
in its use of the Premises (i) not to exceed such requirements and (ii) that its
total connected lighting load will not exceed the maximum from time to time
permitted under applicable governmental regulations. If, without in any way
derogating from the foregoing limitation, Tenant shall require electricity in
excess of the requirements set forth above, Tenant shall notify Landlord and
Landlord may (without being obligated to do so) supply such additional service
or equipment at Tenant’s sole cost and expense. Landlord shall purchase and
install all Building standard lamps, tubes, bulbs, starters and ballasts (the
cost of which shall be billed to Tenant as a part of Operating Expenses). In
order to assure that the foregoing requirements are not exceeded and to avert
possible adverse effect on the Building’s electric system, Tenant shall not,
without Landlord’s prior consent, connect any fixtures, appliances or equipment
to the Building’s electric distribution system other than lamps, white-noise
generators, room fans, printers, desk-top personal computers (and similar
customary and usual information technology equipment), word processors,
photocopiers (including scanners, fax machines, etc.), hand-held or desk top
calculators and other electrical equipment commonly found in similar offices and
drawing less than 15 amperes at 120 volts.

(b) From time to time during the Term of this Lease, Landlord shall have the
right to have an electrical consultant mutually selected by Landlord and Tenant
make a survey of Tenant’s electric usage, the result of which survey shall be
conclusive and binding upon Landlord and Tenant. In the event that such survey
shows that Tenant has exceeded the requirements set forth in paragraph (a), in
addition to any other rights Landlord may have hereunder, Tenant shall, upon
demand, reimburse Landlord for the cost of such survey and the cost, as
determined by such consultant, of electricity usage in excess of such
requirements for the period of such excess usage, as additional charges.

(c) Tenant acknowledges that Basic Rent does not include the cost of providing
convenience electricity (i.e., so-called lights and plugs), and that the use of
convenience electricity will be measured by one or more meters currently serving
the Premises. Tenant shall pay the costs as shown on such meter directly to the
utility. Tenant acknowledges that, in addition to paying the cost of electricity
furnished to the Premises as provided above, the Tenant shall pay its pro-rata
share of the cost of furnishing electricity for the Building’s common areas and
elevators as part of Operating Expenses. In any event, Tenant shall also pay
separately to the utility for all telephone and any other utilities and services
supplied and metered exclusively to the Premises or to Tenant, together with any
taxes thereon.

 

19



--------------------------------------------------------------------------------

(d) Tenant shall not at any time contract to purchase electricity from any
provider other than the service provider from whom Landlord from time to time
shall purchase electricity for the common areas of the Building, or give any
such provider permission to install lines or other equipment, without in each
case obtaining the Landlord’s prior written consent. Landlord shall have no
liability for the service to be provided by any provider, including without
limitation any loss or interruption of service or any damages to Tenant or its
business arising therefrom.

(e) Notwithstanding the foregoing to the contrary, if, due to any negligent or
willful and wrongful act or omission of Landlord, Tenant is prevented from
receiving Essential Services (defined below) that Landlord is obligated to
perform or deliver under this Lease, and such interruption of Essential Services
renders the Premises or any material portion thereof untenantable (meaning that
Tenant is unable to access the Premises or that Tenant is unable to use and
occupy the Premises or such material portion in a reasonably safe manner for the
conduct of Tenant’s business and that Tenant has vacated the Premises or such
material portion as a result), and if such interruption shall continue for a
period of ten (10) consecutive Business Days after notice thereof from Tenant to
Landlord that the Premises or such material portion are untenantable as a result
thereof, then Basic Rent shall abate commencing on the eleventh (11th) Business
Day after such notice (and, if less than all of the Premises are affected by
such interruption, such abatement shall be pro-rated according to the area so
affected) until such time as such Essential Services are restored. The foregoing
shall not apply to any interruption to the extent the same arises from any act
or omission of Tenant or its agents, contractors or employees, or from fire or
casualty, Force Majeure or taking or condemnation by the power of eminent domain
or other matter beyond the reasonable control of Landlord. Tenant’s rights
herein granted shall be Tenant’s sole and exclusive remedies for any loss or
damage arising from any such interruption, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: water and sewer, passenger elevator
service, HVAC (when reasonably required under prevailing conditions) and
electricity, but only to the extent that Landlord has an obligation to provide
electricity to Tenant under this Lease. Any abatement of Basic Rent under this
paragraph shall apply only with respect to Basic Rent allocable to the period
after each of the conditions described above shall have been satisfied and only
during such times as each of such conditions shall continue to exist.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

REAL ESTATE TAXES

 

8.1

PAYMENTS ON ACCOUNT OF REAL ESTATE TAXES. (a) For the purposes of this Article,
the term “Tax Year” shall mean the twelve-month period commencing on the July 1
immediately preceding the Commencement Date and each twelve-month period
thereafter commencing during the Term of this Lease; and the term “Taxes” shall
mean all taxes, assessments, betterments and other charges and impositions
(including, but not limited to, fire protection service fees and similar
charges) levied, assessed or imposed at any time during the Term by any
governmental authority upon or against the Building, or taxes in lieu thereof,
and additional types of taxes to supplement real estate taxes due to legal
limits imposed thereon. If, at any time during the Term, any tax or excise on
rents or other taxes, however described, are levied or assessed against Landlord
with respect to the rent reserved hereunder, either wholly or partially in
substitution for, or in addition to, real estate taxes assessed or levied on the
Building, such tax or excise on rents shall be included in Taxes; however, Taxes
shall not include franchise, estate, inheritance, succession, capital levy,
transfer, income or excess profits taxes assessed on Landlord. Taxes shall
include any estimated payment made by Landlord on account of a fiscal tax period
for which the actual and final amount of taxes for such period has not been
determined by the governmental authority as of the date of any such estimated
payment..

(b) In the event that for any reason, Taxes during any Tax Year shall exceed
Base Taxes, Tenant shall pay to Landlord, as an Escalation Charge, an amount
equal to (i) the excess of Taxes over Base Taxes for such Tax Year, multiplied
by (ii) the Escalation Factor, such amount to be apportioned for any portion of
a Tax Year in which the Commencement Date falls or the Term of this Lease ends.

(c) Commencing on the Commencement Date, estimated payments by Tenant on account
of Taxes shall be made on the first day of each and every calendar month during
the Term of this Lease, and otherwise in the fashion herein provided for the
payment of Basic Rent. The monthly amount so to be paid to Landlord shall be
sufficient to provide Landlord by the time real estate tax payments are due with
a sum equal to Tenant’s required payments, as estimated by Landlord from time to
time, on account of Taxes for the then current Tax Year. Promptly after receipt
by Landlord of bills for such Taxes, Landlord shall advise Tenant of the amount
thereof and the computation of Tenant’s payment on account thereof. If estimated
payments theretofore made by Tenant for the Tax Year covered by such bills
exceed the required payments on account thereof for such Year, Landlord shall
credit the amount of overpayment against subsequent obligations of Tenant on
account of Taxes (or refund such overpayment if the Term of this Lease has ended
and Tenant has no further obligation to Landlord); but if the required payments
on account thereof for such Year are greater than estimated payments theretofore
made on account thereof for such Year, Tenant shall make payment to Landlord
within 30 days after being so advised by Landlord.

 

21



--------------------------------------------------------------------------------

(d) Tenant shall pay all taxes charged, assessed or imposed upon the personal
property of Tenant in or upon the Premises.

 

8.2

ABATEMENT. If Landlord shall receive any tax refund or reimbursement of Taxes or
sum in lieu thereof with respect to any Tax Year, then out of any balance
remaining thereof after deducting Landlord’s expenses reasonably incurred in
obtaining such refund, Landlord shall pay to Tenant, provided there does not
then exist a Default of Tenant, an amount equal to such refund or reimbursement
or sum in lieu thereof (exclusive of any interest) multiplied by the Escalation
Factor; provided, that in no event, shall Tenant be entitled to receive more
than the payments made by Tenant on account of Taxes for such Tax Year pursuant
to paragraph (b) of Section 8.1 or to receive any payments or abatement of Basic
Rent if Taxes for any year are less than Base Taxes or Base Taxes are abated. If
a refund or reimbursement applies to Base Taxes, then Base Taxes shall be
reduced by the amount of the reduction and Tenant’s share of increases in Taxes
shall be recalculated for all Tax Years following the year of the reduction
based on the lower Base Taxes.

 

8.3

ALTERNATE TAXES. (a) If some method or type of taxation shall replace the
current method of assessment of real estate taxes in whole or part, or the type
thereof, or if additional types of taxes are imposed upon the Building or the
Property or Landlord, Tenant agrees that such taxes or other charges shall be
deemed to be, and shall be, Taxes hereunder and Tenant shall pay an equitable
share of the same as an additional charge computed in a fashion consistent with
the method of computation herein provided, to the end that Tenant’s share
thereof shall be, to the maximum extent practicable, comparable to that which
Tenant would bear under the foregoing provisions.

(b) If a tax (other than a Federal or State net income tax) is assessed on
account of the rents or other charges payable by Tenant to Landlord under this
Lease, Tenant agrees to pay the same as an additional charge within ten
(10) days after billing therefor, unless applicable law prohibits the payment of
such tax by Tenant.

ARTICLE IX

OPERATING EXPENSES; UTILITIES

 

9.1

DEFINITIONS. (a) For the purposes of this Article, the following terms shall
have the following respective meanings:

Operating Year: Each calendar year in which any part of the Term of this Lease
shall fall.

 

 

22



--------------------------------------------------------------------------------

Operating Expenses: all costs and expenses incurred for the operation, cleaning,
maintenance, repair and upkeep of the Building and the Property, including,
without limitation, all costs of maintaining and repairing the Building and
Property (including, elevators, lighting and any other Building equipment or
systems, snow removal, landscaping and grounds maintenance, operation and
maintenance of the parking areas, sidewalks, walking paths, access roads and
landscaped islands and driveways) and costs to maintain an on-site management
office and all costs of all repairs and replacements (other than repairs or
replacements for which Landlord has received full reimbursement from other
tenants of the Building or from others) necessary to keep the Building and
Property in good working order, repair, appearance and condition; the costs
(including any subsidies provided by Landlord) of operating and maintaining the
café and fitness center at the Building; all costs (including material and
equipment costs) for cleaning and janitorial services to the Building (including
window cleaning of the Building); all costs of any insurance carried by Landlord
relating to the Building; all costs related to provision of heat (including oil,
electric, steam and/or gas), air-conditioning, and water (including sewer
charges and the private water supply company charges or assessments) and other
utilities to the Building (exclusive of reimbursement to Landlord for any of
same received as a result of direct billing to any tenant of the Building);
payments under all service contracts relating to the foregoing; all
compensation, fringe benefits, payroll taxes and workmen’s compensation
insurance premiums related thereto with respect to any employees of Landlord or
its affiliates, or third party management company, engaged in security or
maintenance of the Building; attorneys’ fees and disbursements (exclusive of any
such fees and disbursements incurred in tax abatement proceedings or the
preparation of or negotiation of any leases) and auditing and other professional
fees and expenses; and a reasonable management fee consistent with the local
market in which the Building is located, not to exceed five percent (5%) of the
gross rentals for the Building.

(b) If, during the Term of this Lease, Landlord shall make a capital
expenditure, the total cost of which is not properly includible in Operating
Expenses for the Operating Year in which it was made, there shall nevertheless
be included in such Operating Expenses for the Operating Year in which it was
made and in Operating Expenses for each succeeding Operating Year the annual
charge-off of such capital expenditure. Annual charge-off shall be determined by
dividing the original capital expenditure plus an interest factor, reasonably
determined by Landlord, as being the interest rate then being charged for
long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located, by the number of years of useful life
of the capital expenditure; and the useful life shall be determined reasonably
by Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of making such expenditure.

 

23



--------------------------------------------------------------------------------

(c) Notwithstanding the above, Operating Expenses shall not include: (i) charges
for depreciation (other than as permitted above with respect to permitted
capital expenditures), (ii) mortgage debt service, interest or financing
charges; (iii) ground rent; (iv) expenses to market space in the Building for
other tenants; (v) leasing commissions, attorney’s fees, costs and disbursements
incurred in negotiations with prospective tenants: (vi) costs associated with
the operation of the business of the entity which constitutes Landlord or its
managing agent (as distinguished from the costs of operating the Building),
including, but not limited to, general corporate overhead and administrative
expenses, risk management, corporate and/or partnership accounting and legal
costs; (vii) all wages, salaries, fees, fringe benefits, and other compensation
paid to any executive employee of Landlord and/or Landlord’s managing agent
above the grade of building or property manager; (viii) a reasonable allocation
of wages, salaries and other compensation otherwise includable that is
attributable to employee time that is devoted to efforts unrelated to the
maintenance and operation of the Building (for example, managing other Landlord
properties); (ix) costs that are reimbursed by insurance, by Tenant or by other
tenants directly; (x) the costs of replacement of the roof or other structural
elements of the Building; (xi) costs of installation of other tenants’
improvements in their premises or of renovating or otherwise improving,
decorating, painting or redecorating vacant space for other tenants of the
Building; (xii) fees paid to any parking facility operator (on or off site);
(xiii) costs incurred in to cure any violation (other than any condition caused
by Tenant) of the Building of then-applicable codes, ordinances, statutes, or
other laws, which violations existed on the Commencement Date, including
penalties or damages incurred due to such violation; (xiv) penalties incurred
solely as a result of Landlord’s failure to make tax payments when due (provided
Tenant had made all such payments due under this Lease as and when due); (xv)
costs arising solely from the negligence or willful misconduct or fault of
Landlord; (xvi) costs arising from construction defects in the base, shell or
core of the Building or common area improvements (provided that ordinary wear
and tear will not be considered a defect in construction); and (xvii) all costs
that would properly be classified as capital expenditures under generally
accepted accounting principles, except as otherwise provided by Section 9.1(b).

(d) If during any portion of any Operating Year for which Operating Expenses are
being computed, less than ninety-five percent (95%) of the Building was occupied
by tenants or if not all of such tenants were paying fixed rent or if Landlord
was not supplying all tenants with the services being supplied hereunder, those
Operating Expenses that are actually incurred and that are reasonably expected
to vary according to Building occupancy shall be reasonably extrapolated by
Landlord to the estimated Operating Expenses that would have been incurred if
ninety-five percent (95%) of the Building was occupied by tenants and all such
tenants were then paying fixed rent or if such services were being supplied to
all tenants, and such extrapolated amount shall, for the purposes of this
Section 9.1, be deemed to be the Operating Expenses for such Operating Year.

 

9.2

TENANT’S PAYMENTS. (a) In the event that for any Operating Year Operating
Expenses shall exceed Base Operating Expenses, Tenant shall pay to Landlord, as
an Escalation Charge, an amount equal to (i) such excess Operating Expenses
multiplied by (ii) the Escalation Factor, such amount to be apportioned for any
portion of an Operating Year in which the Commencement Date falls or the Term of
this Lease ends.

 

24



--------------------------------------------------------------------------------

(b) Commencing on the Commencement Date, estimated payments by Tenant on account
of Operating Expenses shall be made on the first day of each and every calendar
month during the Term of this Lease, and otherwise in the fashion herein
provided for the payment of Basic Rent. The monthly amount so to be paid to
Landlord shall be sufficient to provide Landlord by the end of each Operating
Year a sum equal to Tenant’s required payments, as estimated by Landlord from
time to time during each Operating Year, on account of Operating Expenses for
such Operating Year. Within a reasonable time (but not later than 180 days)
after the end of each Operating Year, Landlord shall submit to Tenant a
reasonably detailed accounting of Operating Expenses for such Year (each, an
“Operating Statement”), and Landlord shall certify to the accuracy thereof. If
estimated payments theretofore made for such Year by Tenant exceed Tenant’s
required payment on account thereof for such Year, according to such Operating
Statement, Landlord shall credit the amount of overpayment against subsequent
obligations of Tenant with respect to Operating Expenses (or refund such
overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but, if the required payments on account thereof for
such Year are greater than the estimated payments (if any) theretofore made on
account thereof for such Year, Tenant shall make payment to Landlord within 30
days after being so advised by Landlord. Landlord shall have the same rights and
remedies for the non-payment by Tenant of any payments due on account of
Operating Expenses as Landlord has hereunder for the failure of Tenant to pay
Basic Rent.

(c) Tenant shall have the right to examine and review copies of Landlord’s
statements and invoices establishing Operating Expenses for any Operating Year
for a period of ninety (90) days following the date that Tenant receives the
statement of Operating Expenses for such Operating Year from Landlord. Tenant
shall give Landlord not less than thirty (30) days’ prior written notice of its
intention to examine such material, and such examination shall take place at
such place within the continental United States as Landlord routinely maintains
such books and records, unless Landlord elects to have such examination take
place in another location designated by Landlord in the city and state in which
the Property is located. As a condition to performing any such examination,
Tenant and its examiners shall be required to execute and deliver to Landlord an
agreement, in form reasonably acceptable to Landlord and Tenant, whereby Tenant
agrees to keep confidential (except as may be necessary in connection with any
legal or other proceeding to dispute Operating Expenses or except as may be
required by law) any information which it discovers about Landlord or the
Building in connection with such examination. Such examination may be made only
by a national recognized independent certified public accounting firm, or by a
qualified and reputable consultant; provided however, that no examiner who is
being paid on a contingent fee basis shall be permitted to conduct an
examination of Landlord’s books and records under this section. All costs of the
examination shall be borne by Tenant.

 

25



--------------------------------------------------------------------------------

If, pursuant to such examination, the payments made for such Operating Year by
Tenant exceed Tenant’s required payment on account thereof for such Operating
Year, Landlord shall credit the amount of overpayment against subsequent
obligations of Tenant with respect to Operating Expenses (or promptly refund
such overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but, if the payments made by Tenant for such Operating
Year are less than Tenant’s required payment as established by such examination,
Tenant shall pay the deficiency to Landlord within thirty (30) days after
conclusion of the examination and audit, and the obligation to make such payment
for any period within the Term shall survive expiration of the Term. If Tenant
does not elect to exercise its right to examine Landlord’s records for any
Operating Year within the time period provided for by this paragraph, Tenant
shall have no further right to challenge Landlord’s statement of Operating
Expenses for such Operating Year.

 

9.3

UTILITIES, ETC. Tenant shall pay the utility provider for the cost of
electricity furnished to or consumed on the Premises, as set forth above, all
charges for any utilities supplied by such utility provider that are separately
metered, and all charges for telephone and other utilities or services not
supplied by Landlord, whether designated as a charge, tax, assessment, fee or
otherwise, all such charges to be paid as the same from time to time become due.
Except as expressly provided in Article 7, it is understood and agreed that
Tenant shall make its own arrangements for the installation or provision of all
such utilities and that Landlord shall be under no obligation to furnish any
utilities to the Premises and shall not be liable for any interruption or
failure in the supply of any such utilities to the Premises.

ARTICLE X

INDEMNITY AND INSURANCE

 

10.1

INDEMNITY. To the maximum extent this agreement may be made effective according
to law, Tenant agrees to indemnify and save harmless Landlord from and against
all claims, loss, cost, damage or expense of whatever nature arising: (i) from
any accident, injury or damage whatsoever to any person, or to the property of
any person, occurring in or about the Premises; (ii) from any accident, injury
or damage occurring outside of the Premises where such accident, damage or
injury results or is claimed to have resulted from an act or omission on the
part of Tenant or Tenant’s agents or employees or independent contractors; or
(iii) in connection with the conduct or management of the Premises or of any
business therein, or any thing or work whatsoever done, or any condition created
(other than by Landlord) in or about the Premises; and, in any case, occurring
after the date of this Lease until the end of the Term of this Lease and
thereafter so long as Tenant is in occupancy of any part of the Property. This
indemnity and hold harmless agreement shall include indemnity against all
losses, costs, damages, expenses and liabilities incurred in or in connection
with any such claim or proceeding brought thereon, and the defense thereof,
including, without limitation, reasonable attorneys’ fees and costs at both the
trial and appellate levels. The provisions of this Article shall survive the
termination of this Lease with respect to any claims or liability accruing prior
to such termination.

 

26



--------------------------------------------------------------------------------

10.2

PUBLIC LIABILITY INSURANCE. (a) Tenant shall obtain and keep in force during the
term of this Lease a commercial general liability policy of insurance with
coverages acceptable to Landlord, in Landlord’s reasonable discretion, which, by
way of example and not limitation, protects Tenant and Landlord (as an
additional insured) against claims for bodily injury, personal injury and
property damage based upon, involving or arising out of the use, occupancy or
maintenance of the Premises and all areas appurtenant thereto, and under which
the insurer agrees to indemnify and hold Landlord, Agent and those in privity of
estate with Landlord, harmless from and against all cost, expense and/or
liability arising out of or based upon any and all claims, accidents, injuries
and damages set forth in Section 10.1. Such insurance shall be written on an
occurrence basis providing coverage in an amount not less than the amounts of
the Initial Public Liability Insurance specified in Section 1.3 or such greater
amounts as Landlord shall from time to time request, with an “Additional
Insured-Managers and Landlords of Premises Endorsement” and contain the
“Amendment of the Pollution Exclusion” for damage caused by heat, smoke or fumes
from a hostile fire. The policy shall not contain any intra-insured exclusions
as between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Tenant’s indemnity obligations under this Lease.

(b) Tenant shall, at all times during the term hereof, maintain the following
insurance with coverages no less than the following: (i) workers’ compensation
insurance as required by applicable law, (ii) employers liability insurance with
limits of at least $1,000,000 per occurrence, (iii) automobile liability
insurance for owned, non-owned and hired vehicles with limits of at least
$1,000,000 per occurrence and (iv) business interruption and extra expense
insurance. In addition to the insurance required in (i), (ii), (iii) and
(iv) above, Landlord shall have the right to require Tenant to increase the
limits of its insurance and/or obtain such additional insurance as is
customarily required by landlords owning similar real property in the
geographical area of the Property.

 

10.3

TENANT’S RISK. Tenant agrees to use and occupy the Premises and to use such
other portions of the Property as Tenant is herein given the right to use at
Tenant’s own risk. To the maximum extent this agreement may be made effective
according to law, Landlord shall have no responsibility or liability for any
loss of or damage to Tenant’s Removable Property. Tenant shall obtain and keep
in force during the term of this Lease “All Risk” extended coverage property
insurance with coverages acceptable to Landlord, in Landlord’s reasonable
discretion. Said insurance shall be written on a one hundred percent (100%)
replacement cost basis on Tenant’s personal property, all tenant improvements
installed at the Premises by Landlord or Tenant, Tenant’s trade fixtures and
other property. By way of example, and not limitation, such policies shall
provide protection against All Risk Insurance’ including vandalism and malicious

 

27



--------------------------------------------------------------------------------

mischief, theft and sprinkler leakage, Earthquake and Flood, if the Project is
in Flood Zone A or V. Tenant’s policy shall include endorsements to insure
Tenant against losses to valuable papers, records and computer equipment and to
compensate Tenant for the cost of recovering lost data. To the extent that
Tenant’s policy covers tenant improvements to the Premises, Landlord, and if
applicable any lender or mortgagee of the landlord shall be a loss payee on such
policy. The provisions of this Section 10.3 shall be applicable from and after
the execution of this Lease and until the end of the Term of this Lease, and
during such further period as Tenant may use or be in occupancy of any part of
the Premises or of the Building.

 

10.4

CERTIFICATES, CANCELLATION, ETC. Tenant shall deliver to Landlord certificates
of the insurance policies required above concurrently with Tenant’s execution of
this Lease using Evidence of Property Insurance, ACORD 28 and Commercial General
Liability Acord 25 or equivalent. Tenant’s insurance policies shall not be
cancelable or subject to reduction of coverage or other modification except
after thirty (30) days prior written notice to Landlord (provided, however, that
if Tenant’s insurer will not provide such notice to Landlord, Tenant shall be
required to do so). Tenant shall, at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with evidence of the renewal
thereof. Tenant’s insurance policies shall be issued by insurance companies
authorized to do business in the state in which the Property is located, and
said companies shall maintain during the policy term a “General Policyholder’s
Rating” of at least A and a financial rating of at least “Class X” (or such
other rating as may be required by any lender having a lien on the Project) as
set forth in the most recent edition of “Best Insurance Reports.” All insurance
obtained by Tenant shall be primary to and not contributory with any similar
insurance carried by Landlord, whose insurance shall be considered excess
insurance only. Landlord, Landlord’s property manager and lender(s) and their
respective officers, shareholders, directors, partners, members, managers,
employees, successors and assigns, shall be included as additional insureds
under Tenant’s commercial general liability policy, the pollution liability
policy and under the Tenant’s excess or umbrella policy, if any, using ISO
additional insured endorsement CG 20 24 or equivalent, upon the condition that
Landlord shall have notified Tenant in writing of the name and address of all
such parties. Tenant’s insurance policies shall not include deductibles in
excess of $5,000. Landlord makes no representation to Tenant that the limits or
forms of coverage specified above or approved by Landlord are adequate to insure
Tenant’s property or Tenant’s obligations under this Lease, and the limits of
and insurance carried by Tenant shall not limit Tenant’s obligations or
liability under any indemnity provision included in this Lease or under any
other provision of this Lease.

 

10.5

INJURY CAUSED BY THIRD PARTIES. To the maximum extent this agreement may be made
effective according to law, Tenant agrees that Landlord shall not be responsible
or liable to Tenant, or to those claiming by, through or under Tenant, for any
loss or damage that may be occasioned by or through the acts or omissions of
persons occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Property or otherwise.

 

28



--------------------------------------------------------------------------------

ARTICLE XI

LANDLORD’S ACCESS TO PREMISES

 

11.1

LANDLORD’S RIGHTS. Landlord shall have the right, at reasonable hours and upon
reasonable advance notice (which need not in writing and which need not be given
at all in the case of any emergency) to enter the Premises for the purpose of
inspecting or making repairs to the same, and Landlord shall also have the right
to make access available at all reasonable hours to prospective or existing
mortgagees, purchasers or (within the last twelve (12) months of the Term)
tenants of any part of the Property. In all such entries, Landlord shall use
commercially reasonable efforts to minimize unreasonable disruption of Tenant’s
business.

ARTICLE XII

FIRE, EMINENT DOMAIN, ETC.

 

12.1

ABATEMENT OF RENT. If the Premises shall be damaged by fire or casualty, Basic
Rent and Escalation Charges payable by Tenant shall abate proportionately for
the period, if any, in which, by reason of such damage, there is substantial
interference with Tenant’s use of the Premises or access thereto, having regard
for the extent to which Tenant may be required to discontinue Tenant’s use of
all or a portion of the Premises, but such abatement or reduction shall end if
and when Landlord shall have substantially restored the Premises (excluding any
alterations, additions or improvements made by Tenant pursuant to Section 5.2)
to the condition in which they were prior to such damage. If the Premises shall
be affected by any exercise of the power of eminent domain, Basic Rent and
Escalation Charges payable by Tenant shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant. In no event shall Landlord have any liability for damages to Tenant
for inconvenience, annoyance, or interruption of business arising from such
fire, casualty or eminent domain.

 

12.2

LANDLORD’S RIGHT OF TERMINATION. If the Premises or the Building are
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in ordinary course,
reasonably be expected to be repaired within ninety (90) days from the time that
repair work would commence), or if any part of the Building is taken by any
exercise of the right of eminent domain, then Landlord shall have the right to
terminate this Lease (even if Landlord’s entire interest in the Premises may
have been divested) by giving notice of Landlord’s election so to do within 90
days after the occurrence of such casualty or the effective date of such taking,
whereupon this Lease shall terminate 30 days after the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.

 

29



--------------------------------------------------------------------------------

12.3

RESTORATION. If this Lease shall not be terminated pursuant to Section 12.2,
Landlord shall thereafter use due diligence to restore the Premises (excluding
any alterations, additions or improvements made by Tenant pursuant to
Section 5.2) to proper condition for Tenant’s use and occupation, provided that
Landlord’s obligation shall be limited to the amount of insurance proceeds
available therefor. If, for any reason, such restoration shall not be
substantially completed within six months after the expiration of the 90-day
period referred to in Section 12.2 (which six-month period may be extended for
such periods of time as Landlord is prevented from proceeding with or completing
such restoration due to an event of Force Majeure, but in no event for more than
an additional three months), Tenant shall have the right to terminate this Lease
by giving notice to Landlord thereof within thirty (30) days after the
expiration of such period (as so extended) provided that such restoration is not
completed within such period. This Lease shall cease and come to an end without
further liability or obligation on the part of either party thirty (30) days
after such giving of notice by Tenant unless, within such 30-day period,
Landlord substantially completes such restoration.. Such right of termination
shall be Tenant’s sole and exclusive remedy at law or in equity for Landlord’s
failure so to complete such restoration, and time shall be of the essence with
respect thereto.

 

12.4

AWARD. Landlord shall have and hereby reserves and excepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Building and the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking, damage or
destruction, and by way of confirming the foregoing, Tenant hereby grants and
assigns, and covenants with Landlord to grant and assign to Landlord, all rights
to such damages or compensation, and covenants to deliver such further
assignments and assurances thereof as Landlord may from time to time request,
and Tenant hereby irrevocably appoints Landlord its attorney-in-fact to execute
and deliver in Tenant’s name all such assignments and assurances. Nothing
contained herein shall be construed to prevent Tenant from prosecuting in any
condemnation proceedings a claim for the value of any of Tenant’s Removable
Property installed in the Premises by Tenant at Tenant’s expense and for
relocation expenses, provided that such action shall not affect the amount of
compensation otherwise recoverable by Landlord from the taking authority.

 

30



--------------------------------------------------------------------------------

ARTICLE XIII

DEFAULT

 

13.1

TENANT’S DEFAULT. (a) If at any time subsequent to the date of this Lease any
one or more of the following events (herein referred to as a “Default of
Tenant”) shall happen:

(i) Tenant shall fail to pay the Basic Rent, Escalation Charges or additional
charges hereunder when due and such failure shall continue for four (4) full
Business Days after notice to Tenant from Landlord; or

(ii) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity; or

(iii) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

(iv) Tenant shall make an assignment for the benefit of creditors or shall be
adjudicated insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future Federal, State or other
statute, law or regulation for the relief of debtors (other than the Bankruptcy
Code, as hereinafter defined), or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

(v) An Event of Bankruptcy (as hereinafter defined) shall occur with respect to
Tenant; or

(vi) A petition shall be filed against Tenant under any law (other than the
Bankruptcy Code) seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal, State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any trustee, conservator, receiver or liquidator of Tenant
or of all or any substantial part of its properties shall be appointed without
the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of sixty (60) days (whether or not
consecutive);

 

31



--------------------------------------------------------------------------------

(vii) If: (x) Tenant shall fail to pay the Basic Rent, Escalation Charges,
additional charges or other charges hereunder when due and Tenant shall cure any
such failure within the grace period set forth in clause (i) above; or (y) a
Default of Tenant of the kind set forth in clause (i) above shall occur and
Landlord shall, in its sole discretion, permit Tenant to cure such Default after
the grace period has expired; and a similar failure or Default shall occur more
than twice within the next 365 days (whether or not such similar failure is
cured within the applicable grace period);

then in any such case Landlord may terminate this Lease by notice to Tenant,
specifying a date not less than five (5) days after the giving of such notice on
which this Lease shall terminate and this Lease shall come to an end on the date
specified therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Term of this Lease, and Tenant will
then quit and surrender the Premises to Landlord, but Tenant shall remain liable
as hereinafter provided.

(b) For purposes of clause (a)(v) above, an “Event of Bankruptcy” means the
filing of a voluntary petition by Tenant, or the entry of an order for relief
against Tenant, under Chapter 7, 11, or 13 of the Bankruptcy Code, and the term
“Bankruptcy Code” means 11 U.S.C Sec. 101, et seq.. If an Event of Bankruptcy
occurs, then the trustee of Tenant’s bankruptcy estate or Tenant as
debtor-in-possession may (subject to final approval of the court) assume this
Lease, and may subsequently assign it, only if it does the following within 60
days after the date of the filing of the voluntary petition, the entry of the
order for relief (or such additional time as a court of competent jurisdiction
may grant, for cause, upon a motion made within the original 60-day period):

(i) file a motion to assume the Lease with the appropriate court;

(ii) satisfy all of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(A) cure all Defaults of Tenant under this Lease or provide Landlord with
Adequate Assurance (as defined below) that it will (x) cure all monetary
Defaults of Tenant hereunder within 10 days from the date of the assumption; and
(y) cure all nonmonetary Defaults of Tenant hereunder within 30 days from the
date of the assumption;

(B) compensate Landlord and any other person or entity, or provide Landlord with
Adequate Assurance that within 10 days after the date of the assumption, it will
compensate Landlord and such other person or entity, for any pecuniary loss that
Landlord and such other person or entity incurred as a result of any Default of
Tenant, the trustee, or the debtor-in-possession;

(C) provide Landlord with Adequate Assurance of Future Performance (as defined
below) of all of Tenant’s obligations under this Lease; and

 

32



--------------------------------------------------------------------------------

(D) deliver to Landlord a written statement that the conditions herein have been
satisfied.

(c) For purposes only of the foregoing paragraph (b), and in addition to any
other requirements under the Bankruptcy Code, any future federal bankruptcy law
and applicable case law, “Adequate Assurance” means at least meeting the
following conditions, which Landlord and Tenant acknowledge to be commercially
reasonable:

(i) entering an order segregating sufficient cash to pay Landlord and any other
person or entity under paragraph (b) above, and

(ii) granting to Landlord a valid first lien and security interest (in form
acceptable to Landlord) in all property comprising the Tenant’s “property of the
estate,” as that term is defined in Section 541 of the Bankruptcy Code, which
lien and security interest secures the trustee’s or debtor-in-possession’s
obligation to cure the monetary and nonmonetary defaults under the Lease within
the periods set forth in paragraph (b) above;

(d) For purposes only of paragraph (b), and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
meeting the following conditions, which Landlord and Tenant acknowledge to be
commercially reasonable:

(i) the trustee or debtor-in-possession depositing with Landlord, as security
for the timely payment of rent and other monetary obligations, an amount equal
to the sum of two (2) months’ Basic Rent plus an amount equal to two (2) months’
installments on account of Operating Expenses and Taxes, computed in accordance
with Articles 8 and 9;

(ii) the trustee or the debtor-in-possession agreeing to pay in advance, on each
day that the Basic Rent is payable, the monthly installments on account of
Operating Expenses and Taxes, computed in accordance with Articles 8 and 9
hereof;

(iii) the trustee or debtor-in-possession providing adequate assurance of the
source of the rent and other consideration due under this Lease;

(iv) Tenant’s bankruptcy estate and the trustee or debtor-in-possession
providing Adequate Assurance that the bankruptcy estate (and any successor after
the conclusion of the Tenant’s bankruptcy proceedings) will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the bankruptcy estate (and any
successor after the conclusion of the Tenant’s bankruptcy proceedings) will have
sufficient funds to fulfill Tenant’s obligations hereunder; and

 

33



--------------------------------------------------------------------------------

(e) If the trustee or the debtor-in-possession assumes the Lease under paragraph
(b) above and applicable bankruptcy law, it may assign its interest in this
Lease only if the proposed assignee first provides Landlord with Adequate
Assurance of Future Performance of all of Tenant’s obligations under the Lease,
and if Landlord determines, in the exercise of its reasonable business judgment,
that the assignment of this Lease will not breach any other lease, or any
mortgage, financing agreement, or other agreement relating to the Property by
which Landlord or the Property is then bound (and Landlord shall not be required
to obtain consents or waivers from any third party required under any lease,
mortgage, financing agreement, or other such agreement by which Landlord is then
bound).

(f) For purposes only of paragraph (e) above, and in addition to any other
requirements under the Bankruptcy Code, any future federal bankruptcy law and
applicable case law, “Adequate Assurance of Future Performance” means at least
the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

(i) the proposed assignee submitting a current financial statement, audited by a
certified public accountant, that allows a net worth and working capital in
amounts determined in the reasonable business judgment of Landlord to be
sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

(ii) if requested by Landlord in the exercise of its reasonable business
judgment, the proposed assignee obtaining a guarantee (in form and substance
satisfactory to Landlord) from one or more persons who satisfy Landlord’s
standards of creditworthiness;

(g) If this Lease shall have been terminated as provided in this Article, or if
any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may re-enter the Premises, either by summary proceedings,
ejectment or otherwise, and remove and dispossess Tenant and all other persons
and any and all property from the same, as if this Lease had not been made.

(h) In the event of any termination, Tenant shall pay the Basic Rent, Escalation
Charges and other sums payable hereunder up to the time of such termination, and
thereafter Tenant, until the end of what would have been the Term of this Lease
in the absence of such termination, and whether or not the Premises shall have
been relet, shall be liable to Landlord for, and shall pay to Landlord, as
liquidated current damages: (x) the Basic Rent, Escalation Charges and other
sums that would be payable hereunder if such termination had not occurred, less
the net proceeds, if any, of any reletting of the Premises, after deducting all
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such reletting; and (y) if, in accordance with Section 3.1(a), Tenant

 

34



--------------------------------------------------------------------------------

commenced payment of the full amount of Basic Rent on any day other than the
Commencement Date, the amount of Basic Rent that would have been payable during
the period beginning on the Commencement Date and ending on the day Tenant
commenced payment of the full amount of Basic Rent under such Section 3.1(a).
Tenant shall pay the portion of such current damages referred to in clause
(x) above to Landlord monthly on the days which the Basic Rent would have been
payable hereunder if this Lease had not been terminated, and Tenant shall pay
the portion of such current damages referred to in clause (y) above to Landlord
upon such termination.

(i) At any time after such termination, whether or not Landlord shall have
collected any such current damages, as liquidated final damages and in lieu of
all such current damages beyond the date of such demand, at Landlord’s election
Tenant shall pay to Landlord an amount equal to the excess, if any, of the Basic
Rent, Escalation Charges and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand assuming that, for the purposes
of this paragraph, annual payments by Tenant on account of Taxes and Operating
Expenses would be the same as the payments required for the immediately
preceding Operating or Tax Year for what would be the then unexpired Term of
this Lease if the same remained in effect, over the then fair net rental value
of the Premises for the same period.

(j) In case of any Default of Tenant, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) re-let the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to re-let the same and

(ii) may make such reasonable alterations, repairs and decorations in the
Premises as Landlord in its sole judgment considers advisable and necessary for
the purpose of reletting the Premises; and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under such re-letting.
Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being evicted or
dispossessed, or in the event of Landlord obtaining possession of the Premises,
by reason of the violation by Tenant of any of the covenants and conditions of
this Lease.

(k) If a Guarantor of this Lease is named in Section 1.2, the happening of any
of the events described in paragraphs (a)(iv)-(a)(vi) of this Section 13.1 with
respect to the Guarantor shall constitute a Default of Tenant hereunder.

(l) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

 

35



--------------------------------------------------------------------------------

(m) All costs and expenses incurred by or on behalf of Landlord (including,
without limitation, attorneys’ fees and expenses at both the trial and appellate
levels) in enforcing its rights hereunder or occasioned by any breach of this
Lease by Tenant or

any Default of Tenant shall be paid by Tenant.

 

13.2

LANDLORD’S DEFAULT. Landlord shall in no event be in default in the performance
of any of Landlord’s obligations hereunder unless and until Landlord shall have
failed to perform such obligations within thirty (30) days, or such additional
time as is reasonably required to correct any such default, after notice by
Tenant to Landlord specifying wherein Landlord has failed to perform any such
obligations.

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

14.1

EXTRA HAZARDOUS USE. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance on the Premises, the Building or the Property above the standard rate
applicable to Premises being occupied for Permitted Uses; and Tenant further
agrees that, in the event that Tenant shall do any of the foregoing, Tenant will
promptly pay to Landlord, on demand, any such increase resulting therefrom,
which shall be due and payable as an additional charge hereunder.

 

14.2

WAIVER. (a) Failure on the part of Landlord to complain of any action or
non-action on the part of Tenant, no matter how long the same may continue,
shall never be a waiver by Landlord of any of its rights hereunder. Further, no
waiver at any time of any of the provisions hereof by Landlord shall be
construed as a waiver of any of the other provisions hereof, and a waiver at any
time of any of the provisions hereof shall not be construed as a waiver at any
subsequent time of the same provisions. The consent or approval of Landlord to
or of any action by Tenant requiring such consent or approval shall not be
construed to waive or render unnecessary Landlord’s consent or approval to or of
any subsequent similar act by Tenant.

(b) No payment by Tenant, or acceptance by Landlord, of a lesser amount than
shall be due from Tenant to Landlord shall be treated otherwise than as a
payment on account of the earliest installment of any payment due from Tenant
under the provisions hereof. The acceptance by Landlord of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, that such lesser amount is payment in full, shall be given no
effect, and Landlord may accept such check (whether or not with knowledge of any
breach by Tenant) without prejudice to any other rights or remedies which
Landlord may have against Tenant.

 

36



--------------------------------------------------------------------------------

14.3

COVENANT OF QUIET ENJOYMENT. Tenant, subject to the terms and provisions of this
Lease, on payment of the Basic Rent and Escalation Charges and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

 

14.4

LIABILITY OF THE PARTIES. (a) Tenant specifically agrees to look solely to
Landlord’s then equity interest in the Property at the time owned, for recovery
of any judgment from Landlord; it being specifically agreed that Landlord
(original or successor) shall never be personally liable for any such judgment,
or for the payment of any monetary obligation to Tenant. The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest, or to take any action not involving the
personal liability of Landlord (original or successor) to respond in monetary
damages from Landlord’s assets other than Landlord’s equity interest in the
Property.

(b) Subject to the abatement provisions of Section 7.5(e), with respect to any
services, repairs or utilities to be furnished by Landlord to Tenant, or any
other obligation to be performed by Landlord, Landlord shall in no event be
liable for failure to furnish or perform the same when prevented from doing so
by so-called act of god, or by strike, lockout, breakdown, accident, order or
regulation of or by any governmental authority, act or threatened act of
terrorism, civil commotion or unrest, governmental order or restriction or
failure of ready supply, or failure whenever and for so long as may be necessary
by reason of the making of repairs or changes which Landlord is required or is
permitted by this Lease or by law to make or in good faith deems necessary, or
inability by the exercise of reasonable diligence to obtain supplies, parts or
employees necessary to furnish such services, or because of war or other
emergency, or for any other cause beyond Landlord’s reasonable control (the
foregoing circumstances being individually and collectively referred to as
“Force Majeure”), or for any cause due to any act or neglect of Tenant or
Tenant’s servants, agents, employees, licensees or any person claiming by,
through or under Tenant; nor shall any such failure give rise to any claim in
Tenant’s favor that Tenant has been evicted, either constructively or actually,
partially or wholly.

(c) In no event shall Landlord ever be liable to Tenant for any loss of business
or any other indirect, punitive or consequential damages suffered or claimed by
Tenant from whatever cause.

 

37



--------------------------------------------------------------------------------

(d) Where provision is made in this Lease for Landlord’s consent and Tenant
shall request such consent and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages for any withholding by
Landlord of its consent, it being intended that Tenant’s sole remedy shall be an
action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent. Any claim, demand, right or defense by
Tenant that arises out of this Lease or the negotiations which preceded this
Lease shall be barred unless Tenant commences an action thereon, or interposes a
defense by reason thereof, within six (6) months after the date of the inaction,
omission, event or action that gave rise to such claim, demand, right or
defense. Furthermore, whenever Tenant requests Landlord’s consent or approval
(whether or not provided for herein), Tenant shall pay to Landlord, on demand,
as an additional charge, any expenses incurred by Landlord (including without
limitation reasonable legal fees and costs, if any) in connection therewith.

(e) With respect to any repairs or restoration which are required or permitted
to be made by Landlord, the same may be made during normal business hours and
Landlord shall have no liability for damages to Tenant for inconvenience,
annoyance or interruption of business arising therefrom. Landlord shall,
however, use commercially reasonable efforts not to unreasonably interfere with
Tenant’s operations in the Premises when conducti ng such activities.

(f) In no event shall Tenant have the right to terminate this Lease as a result
of Landlord’s default under or breach of this Lease, and Tenant’s remedies shall
be limited to damages and/or an injunction as expressly set forth above. This
Lease and the obligations of Tenant hereunder shall not be affected or impaired
because Landlord is unable to fulfill any of its obligations hereunder or is
delayed in doing so, if such inability or delay is caused by reason of a Force
Majeure event, and the time for Landlord’s performance shall be extended for the
period of any such delay, but (to the extent of matters within Landlord’s
reasonable control) Landlord will use commercially reasonable efforts to
minimize any material and adverse effects of any such Force Majeure event. Each
provision of this Lease constitutes an independent covenant, enforceable
separately from each other covenant hereof. To the extent any provision hereof
or any application of any provision hereof may be declared unenforceable, such
provision or application shall not affect any other provision hereof or other
application of such provision. Tenant acknowledges and agrees that Tenant’s
obligation to pay Basic Rent and Escalation Charges is independent of any and
all obligations of Landlord hereunder.

(g) Except with respect to the obligation to pay Basic Rent, additional rent or
any other sum of money when the same is due, if Tenant is delayed in fulfilling
any of its obligations hereunder, and if such delay is caused by reason of a
Force Majeure event, then the time for Tenant’s performance shall be extended
for the period of any such delay. Tenant shall give Landlord prompt notice if
Tenant is so delayed, and will use all reasonable efforts to minimize the effect
and duration of any such Force Majeure event.

 

38



--------------------------------------------------------------------------------

(h) Tenant shall not be liable to Landlord for any consequential, punitive, or
indirect damages, provided that the following shall for all purposes hereof be
deemed to be direct damages not subject to the limitation set forth in this
Section 14.4(h): (i) any loss or damages awarded against Landlord in favor of a
third party for which Tenant is obligate to indemnify Landlord; (ii) any loss or
damages arising or sustained by Landlord as a result of Tenant holding over for
more than thirty (30) days after the expiration or sooner termination of this
Lease; or (iii) any loss or damages arising or sustained by Landlord as a result
of any breach or violation by Tenant of its obligations and covenants set forth
in Section 5.3 above with respect to Hazardous Substances.

 

14.5

NOTICE TO MORTGAGEE OR GROUND LESSOR. After Tenant has received written notice
from any person, firm or other entity that it holds a mortgage or a ground lease
which includes the Premises, no notice from Tenant to Landlord alleging any
default by Landlord shall be effective unless and until a copy of the same is
given to such holder or ground lessor (provided Tenant shall have been furnished
with the name and address of such holder or ground lessor), and the curing of
any of Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord.

 

14.6

ASSIGNMENT OF RENTS AND TRANSFER OF TITLE. (a) With reference to any assignment
by Landlord of Landlord’s interest in this Lease, or the rents payable
hereunder, conditional in nature or otherwise, which assignment is made to the
holder of a mortgage on property which includes the Premises, Tenant agrees that
the execution thereof by Landlord, and the acceptance thereof by the holder of
such mortgage shall never be treated as an assumption by such holder of any of
the obligations of Landlord hereunder unless such holder shall, by notice sent
to Tenant, specifically otherwise elect and that, except as aforesaid, such
holder shall be treated as having assumed Landlord’s obligations hereunder only
upon foreclosure of such holder’s mortgage and the taking of possession of the
Premises.

(b) In no event shall the acquisition of Landlord’s interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord’s entire interest
in the Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of Landlord’s obligations hereunder. In any such event,
this Lease shall be subject and subordinate to the lease to such purchaser. For
all purposes, such seller-lessee, and its successors in title, shall be the
Landlord hereunder unless and until Landlord’s position shall have been assumed
by such purchaser-lessor.

(c) Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder, except for the return of Tenant’s security deposit
(unless such deposit has been delivered to the transferee).

 

39



--------------------------------------------------------------------------------

14.7

RULES AND REGULATIONS. Tenant shall abide by rules and regulations from time to
time established by Landlord, it being agreed that such rules and regulations
will be established and applied by Landlord in a non-discriminatory fashion,
such that all rules and regulations shall be generally applicable to other
tenants, of similar nature to the Tenant named herein, of the Building. Landlord
agrees to use reasonable efforts to insure that any such rules and regulations
are uniformly enforced, but Landlord shall not be liable to Tenant for violation
of the same by any other tenant or occupant of the Building, or persons having
business with them. In the event that there shall be a conflict between such
rules and regulations and the provisions of this Lease, the provisions of this
Lease shall control. Rules and Regulations currently in effect are set forth in
Exhibit C.

 

14.8

ADDITIONAL CHARGES. If Tenant shall fail to pay when due any sums under this
Lease designated as an Escalation Charge, additional rent or additional charge,
Landlord shall have the same rights and remedies as Landlord has hereunder for
failure to pay Basic Rent.

 

14.9

INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this Lease, or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

14.10

PROVISIONS BINDING, ETC. Except as herein otherwise provided, the terms hereof
shall be binding upon and shall inure to the benefit of the successors and
assigns, respectively, of Landlord and Tenant (except in the case of Tenant,
only such assigns as may be permitted hereunder). Each term and each provision
of this Lease to be performed by Tenant shall be construed to be both a covenant
and a condition. The reference contained to successors and assigns of Tenant is
not intended to constitute a consent to assignment by Tenant, but has reference
only to those instances in which Landlord may later give consent to a particular
assignment as required by those provisions of Article VI hereof.

 

14.11

RECORDING. Tenant agrees not to record this Lease, but, if the Term of this
Lease (including any extended term) is seven (7) years or longer, each party
hereto agrees, on the request of the other, to execute a so-called notice of
lease in recordable form and complying with applicable law and reasonably
satisfactory to Landlord’s attorneys. In no event shall such document set forth
the rent or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease, and is not intended to vary the terms and conditions of
this Lease.

 

40



--------------------------------------------------------------------------------

14.12

NOTICES. Whenever, by the terms of this Lease, notices shall or may be given
either to Landlord or to Tenant, such notice shall be in writing and shall be
delivered by hand (with a receipt), or sent by certified mail, postage prepaid,
return receipt requested, or by reputable overnight or express delivery service
for next Business Day delivery:

If intended for Landlord, addressed to Landlord c/o TA Associates Realty, 28
State Street, Boston, MA 02109, Attn: Boylston Asset Manager, with a copy to
Langer & McLaughlin, LLP, 535 Boylston Street, Boston, MA 02116, Attn: TA
Boylston Leasing (or in either case to such other address or addresses as may
from time to time hereafter be designated by Landlord by like notice).

If intended for Tenant, addressed to Tenant at Tenant’s Original Address until
the Commencement Date and thereafter to the Premises, attention Hunter
Crittenden, (or to such other address or addresses as may from time to time
hereafter be designated by Tenant by like notice).A copy of notices of default
shall also be sent to Ropes & Gray LLP, 1211 Avenue of the Americas, New York,
NY 10036, attention: Laurie C. Nelson.

All such notices delivered by hand shall be effective on delivery (or attempted
delivery during business hours), and any notices sent by certified mail shall be
effective on the third (3rd) Business Day after deposit in the United States
Mail within the Continental United States, and any notice sent by overnight or
express delivery service for next Business Day delivery shall be effective on
the next Business Day.

 

14.13

WHEN LEASE BECOMES BINDING; COUNTERPARTS. (a) The mailing, delivery or
negotiation of this Lease shall not be deemed an offer by Landlord to enter into
any transaction or to enter into any relationship with Tenant, whether on the
terms contained herein or on any other terms. This Lease shall not be binding
upon Landlord, nor shall Landlord have any obligations or liabilities with
respect thereto, or with respect to the Premises, unless and until Landlord
executes and delivers this Lease. Until such execution and delivery of this
Lease by Landlord, Landlord may terminate all negotiation and discussion of the
subject matter hereof, without causes and for any reason, without recourse or
liability. All negotiations, considerations, representations and understandings
between Landlord and Tenant are incorporated herein and this Lease expressly
supersedes any proposals or other written documents relating hereto. This Lease
may be modified or altered only by written agreement between Landlord and
Tenant, and no act or omission of any employee or agent of Landlord shall alter,
change or modify any of the provisions hereof.

(b) This Lease may be executed in one or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The parties acknowledge and agree that this Lease may be executed
via facsimile or .pdf format (including computer-scanned or other electronic
reproduction of the actual signatures) and that delivery of a facsimile or other
signature by electronic or physical means shall be effective to the same extent
as delivery of an original signature. Notwithstanding the foregoing, originally
signed documents shall be provided upon either party’s request.

 

41



--------------------------------------------------------------------------------

14.14

PARAGRAPH HEADINGS. The paragraph headings throughout this instrument are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Lease. The provisions of this Lease shall
be construed as a whole, according to their common meaning (except where a
precise legal interpretation is clearly evidenced), and not for or against
either party. Use in this Lease of the words “including,” “such as” or words of
similar import, when followed by any general term, statement or matter, shall
not be construed to limit such term, statement or matter to the specified
item(s), whether or not language of non-limitation, such as “without limitation”
or “including, but not limited to,” or words of similar import, are used with
reference thereto, but rather shall be deemed to refer to all other terms or
matters that could fall within a reasonably broad scope of such term, statement
or matter.

 

14.15

RIGHTS OF MORTGAGEE OR GROUND LESSOR. This Lease shall be subordinate to any
mortgage or ground lease from time to time encumbering the Premises, whether
executed and delivered prior to or subsequent to the date of this Lease, if the
holder of such mortgage or ground lease shall so elect. If this Lease is
subordinate to any mortgage or ground lease and the holder thereof (or
successor) shall succeed to the interest of Landlord, at the election of such
holder (or successor) Tenant shall attorn to such holder and this Lease shall
continue in full force and effect between such holder (or successor) and Tenant.
Tenant agrees to execute such instruments of subordination or attornment in
confirmation of the foregoing agreement as such holder may request, and Tenant
hereby appoints such holder as Tenant’s attorney-in-fact to execute such
subordination or attornment agreement upon default of Tenant in complying with
such holder’s request. In no event shall the holder of any mortgage or ground
lease ever: (A) be liable for any act or omission of Landlord hereunder
occurring prior to such holder’s succession to Landlord’s interest hereunder; or
(B) be subject to any defense or offset accruing in favor of the Tenant against
Landlord prior to such holder’s succession to Landlord’s interest hereunder; or
(C) be bound by any modification of this Lease made without such holder’s
written consent or by any prepayment of more than one month’s rent.
Notwithstanding the foregoing, if the holder of such mortgage elects to make
this Lease subordinate as aforesaid, then upon the written request of Tenant,
Landlord agrees to use all reasonable efforts to obtain the holder’s written
agreement, on the holder’s then standard form, that, subject to such reasonable
qualifications as such holder may reasonably impose, in the event that the
holder shall succeed to the interests of Landlord hereunder pursuant to such
mortgage, ground lease or other encumbrance, so long as no Default of Tenant
exists hereunder, Tenant’s right to possession of the Premises shall not be
disturbed and Tenant’s other rights hereunder shall not be adversely affected by
any foreclosure of such mortgage or encumbrance or by termination of such ground
lease. For purposes hereof, the term “all reasonable efforts” shall not include
the payment of any sum of money or the consent to less favorable terms and
conditions with respect to the obligations or indebtedness secured or created by
such mortgage, ground lease or encumbrance. In the event that, despite such
reasonable efforts, Landlord is unable to obtain such an agreement, then this
Lease shall be subordinate as aforesaid.

 

42



--------------------------------------------------------------------------------

14.16

STATUS REPORT. Recognizing that both parties may find it necessary to establish
to third parties, such as accountants, banks, mortgagees, ground lessors, or the
like, the then current status of performance hereunder, either party, on the
request of the other made from time to time, will within fifteen (15) days after
written request furnish to Landlord, or the holder of any mortgage or ground
lease encumbering the Premises, or to Tenant, as the case may be, a statement of
the status of any matter pertaining to this Lease, including, without
limitation, acknowledgments that (or the extent to which) each party is in
compliance with its obligations under the terms of this Lease.

 

14.17

SECURITY DEPOSIT. (a) If, in Section 1.2 hereof, a security deposit is
specified, Tenant agrees that the same will be paid upon execution and delivery
of this Lease, and that Landlord shall hold the same throughout the Term of this
Lease as security for the performance by Tenant of all obligations on the part
of Tenant hereunder. Landlord shall have the right from time to time without
prejudice to any other remedy Landlord may have on account thereof, to apply
such deposit, or any part thereof, to Landlord’s damages arising from, or to
cure, any Default of Tenant. If Landlord shall so apply any or all of such
deposit, Tenant shall immediately deposit with Landlord the amount so applied to
be held as security hereunder. If there is then existing no Default of Tenant,
Landlord shall return the deposit, or so much thereof as shall have theretofore
not been applied in accordance with the terms of this Section 14.17, to Tenant
within a reasonable time (not to exceed thirty (30) days) after the expiration
or earlier termination of the Term of this Lease and surrender of possession of
the Premises by Tenant to Landlord at such time. While Landlord holds such
deposit, Landlord shall have no obligation to pay interest on the same and shall
have the right to commingle the same with Landlord’s other funds. If Landlord
conveys Landlord’s interest under this Lease, the deposit, or any part thereof
not previously applied, may be turned over by Landlord to Landlord’s grantee,
and, if so turned over, Tenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Section 14.17,
and the return thereof in accordance herewith. The holder of a mortgage shall
not be responsible to Tenant for the return or application of any such deposit,
whether or not it succeeds to the position of Landlord hereunder, unless such
deposit shall have been received in hand by such holder.

(b) If there is then existing no Default of Tenant hereunder (nor any event or
circumstance which, with the giving of notice or the passage of time, or both,
would, in Landlord’s commercially reasonable judgment, constitute a Default of
Tenant), at the expiration of the Term of this Lease and delivery of the
Premises to Landlord in accordance herewith and payment of all amounts then due
and coming due, Landlord shall return to Tenant the security deposit, or so much
thereof as shall not have theretofore been applied or returned in accordance
with the terms of this Section, within thirty (30) days after the expiration of
the term hereof, and after Tenant has

 

43



--------------------------------------------------------------------------------

  vacated and delivered the Premises as required hereunder. Landlord may retain
an amount (to be in the form of a letter of credit or cash, at Tenant’s
election) reasonably calculated by Landlord (taking into account information
then available for prior years) to be sufficient to pay any final amount of
Taxes or Operating Expenses for the year in which the Term ends. If Landlord
conveys Landlord’s interest under this Lease, the security deposit, or any part
thereof not previously applied, shall be turned over to Landlord’s grantee,
whereupon Tenant agrees to look solely to such grantee for proper application of
the security deposit in accordance with the terms of this Section, and the
return thereof in accordance herewith. The holder of a mortgage shall not be
responsible to Tenant for the return of any security deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such security deposit
shall have actually been received by such holder.

 

14.18

REMEDYING DEFAULTS. Landlord shall have the right, but shall not be required, to
pay such sums or do any act which requires the expenditure of monies which may
be necessary or appropriate by reason of the failure or neglect of Tenant to
perform any of the provisions of this Lease, and in the event of the exercise of
such right by Landlord, Tenant agrees to pay to Landlord forthwith upon demand
all such sums, together with interest thereon at a rate equal to 3% over the
base rate in effect from time to time at Bank of America, as an additional
charge. Any payment of Basic Rent, Escalation Charges or other sums payable
hereunder not paid when due shall, at the option of Landlord, bear interest at a
rate equal to 3% over the base rate in effect from time to time at Bank of
America from the due date thereof and shall be payable forthwith on demand by
Landlord, as an additional charge.

 

14.19

HOLDING OVER. Any holding over by Tenant after the expiration of the term of
this Lease shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Basic Rent then in effect plus Escalation Charges and other
charges herein provided (prorated on a daily basis). Nothing contained herein
shall be construed to constitute Landlord’s consent to Tenant holding over at
the expiration or earlier termination of the Term. Tenant hereby agrees to
indemnify, hold harmless and defend Landlord from any cost, loss, claim or
liability (including without limitation reasonable attorneys’ fees) Landlord may
incur (and, if the holding over continues for thirty (30) days or more after the
expiration or sooner termination of this Lease, including without limitation
lost rents or income from other tenants) as a result of Tenant’s failure to
surrender possession of the Premises to Landlord upon the termination of this
Lease. Otherwise, such holding over shall be on the terms and conditions set
forth in this Lease as far as applicable.

 

14.20

WAIVER OF CLAIMS AND SUBROGATION. Landlord and Tenant: (i) mutually agree that,
with respect to any damage to property, the loss from which is covered (or
required to be covered) by insurance then being carried by them, respectively,
the one carrying (or required to carry) such insurance and suffering such loss
releases the other of and from, and forever waives, any and all claims with
respect to such loss, but only to the extent of the limits of insurance carried
(or required to be carried) with respect thereto, less the amount of any
deductible; and (ii) mutually agree that any property damage insurance carried
(or required to be carried) by either shall provide for the waiver by the
insurance carrier of any right of subrogation against the other.

 

44



--------------------------------------------------------------------------------

14.21

PARKING. During the Term of this Lease, and subject to the rules and regulations
from time to time in effect (the “Rules”), Tenant shall be entitled to use the
number of parking spaces set forth in Section 1.1 in the parking facility of the
Building at the rate applicable from time to time for monthly parking as set by
Landlord and/or its licensee. Tenant shall have until October 31, 2019 to advise
Landlord in writing that Tenant has elected to lease fewer than the number of
spaces described in Section 1.1. Except to the extent that Tenant has so
notified Landlord in writing prior to October 31, 2019, Tenant shall be
committed to leasing all twenty-four (24) spaces for the balance of the Term of
this Lease. Landlord may, in its sole discretion, assign tandem parking spaces
to Tenant and designate the location of any reserved parking spaces. If Tenant
commits or allows in the parking facility any of the activities prohibited by
the Lease or the Rules, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable by Tenant upon demand by Landlord. The Initial Parking
Charge per parking space is set forth in Section 1.3 and is subject to change by
Landlord, in Landlord’s sole discretion, upon thirty (30) days’ prior written
notice to Tenant Monthly parking fees shall be payable in advance prior to the
first day of each calendar month. Visitor parking rates shall be determined by
Landlord from time to time in Landlord’s sole discretion. The parking rates
charged to Tenant or Tenant’s visitors may not be the lowest parking rates
charged by Landlord for the use of the parking facility. Any tax imposed on the
privilege of occupying space in the parking facility, upon the revenues received
by Landlord from the parking facility or upon the charges paid for the privilege
of using the parking facility by any governmental or quasi-governmental entity
may be added by Landlord to the monthly parking charges paid by Tenant at any
time.

 

14.22

SURRENDER OF PREMISES. Upon the expiration or earlier termination of the Term of
this Lease, Tenant shall peaceably quit and surrender to Landlord the Premises
in neat and clean condition and in good order, condition and repair, together
with (subject to Section 5.2 above) all alterations, additions and improvements
which may have been made or installed in, on or to the Premises prior to or
during the Term of this Lease, excepting only ordinary wear and use and damage
by fire or other casualty for which, under other provisions of this Lease,
Tenant has no responsibility of repair or restoration. Tenant shall remove all
of Tenant’s Removable Property (including without limitation the Furniture) and,
to the extent specified by Landlord, all alterations and additions made by
Tenant and all partitions wholly within the Premises unless installed initially
by Landlord in preparing the Premises for Tenant’s occupancy; and shall repair
any damages to the Premises or the Building caused by such removal. Any Tenant’s
Removable Property which shall remain in the Building or on the Premises after
the expiration or termination of the Term of this Lease shall be deemed
conclusively to have been abandoned, and either may be retained by Landlord as
its property or may be disposed of in such manner as Landlord may see fit, at
Tenant’s sole cost and expense.

 

45



--------------------------------------------------------------------------------

14.23

INTENTIONALLY OMITTED.

 

14.24

BROKERAGE. Tenant warrants and represents that Tenant has dealt with no broker
in connection with the consummation of this Lease other than Broker, and, in the
event of any brokerage claims against Landlord predicated upon prior dealings
with Tenant, Tenant agrees to defend the same and indemnify Landlord against any
such claim (except any claim by Broker). Landlord warrants and represents that
Landlord has dealt with no broker in connection with the consummation of this
Lease other than Broker, and, in the event of any brokerage claims against
Tenant predicated upon prior dealings with Landlord. Landlord agrees to defend
the same and indemnify Tenant against any such claim. All commissions owed to
Broker shall be paid by Landlord pursuant to separate agreement.

 

14.25

GOVERNING LAW. This Lease shall be governed exclusively by the provisions hereof
and by the laws of the Commonwealth of Massachusetts, as the same may from time
to time exist.

 

14.26

ANTI-TERRORISM PROVISIONS. Tenant represents, warrants and covenants to Landlord
that (i) neither Tenant nor any of its partners, members, principal stockholders
or any other constituent entity either in control of the operation or management
of Tenant or having a controlling financial interest in Tenant has been or will
be designated or named as a terrorist, a “Specially Designated and Blocked
Person,” or other banned or blocked person, entity, nation or transaction
pursuant to any law, order, rule or regulation that is enforced or administered
by the Office of Foreign Assets Control or on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11 or at any replacement website or other
replacement official publication of such list (such list, or any such
replacement official publication of such list, the “OFAC List”), or by any
Executive Order or the United States Treasury Department; and (ii) Tenant has
not engaged, and will not engage, in this transaction, directly or indirectly,
on behalf of, or instigating or facilitating, and will not instigate or
facilitate, this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation. A breach of any Tenant representation, warranty
and covenant contained in this Section shall be an immediate and material
Default of Tenant under this Lease without notice or cure rights. Tenant hereby
agrees to defend, indemnify and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to Tenant’s breach
of any of the foregoing representations, warranties and/or covenants.

 

46



--------------------------------------------------------------------------------

14.27

CHANGES OR ALTERATIONS BY LANDLORD. Landlord reserves the right, exercisable by
itself or its nominee, at any time and from time to time without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant’s obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to the Premises, the Building and/or the Property and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators, parking areas, tunnels, and stairways thereof,
as it may deem necessary or desirable, and to change the arrangement and/or
location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building and/or the
Property, provided, however, that there be no unreasonable obstruction of the
right of access to, or material interference with the use and enjoyment of, the
Premises or Tenant’s appurtenant rights. Landlord shall be entitled, in its
reasonable discretion, and upon reasonable notice to Tenant, to discontinue or
modify any cafeteria or other food service facility, or any fitness or exercise
facility, or the manner of operation thereof. Nothing contained herein shall be
deemed to relieve Tenant of any duty, obligation or liability of Tenant under
this Lease with respect to making any repair, replacement or improvement or
complying with any law, order or requirement of any governmental or other
authority. Landlord reserves the right to adopt and at any time and from time to
time to change the name of the Building and/or the Property. Neither this Lease
nor any use by Tenant shall give Tenant any right or easement for the use of any
door or any passage or any concourse connecting with any other Building or to
any public convenience, and the use of such doors, passages and concourses and
of such conveniences may be regulated or discontinued at any time and from time
to time by Landlord without notice to Tenant and without affecting the
obligation of Tenant hereunder or incurring any liability to Tenant therefor,
provided, however, that (except by reason of Force Majeure) there be no
unreasonable obstruction of the right of access to, or unreasonable interference
with the use of the Premises by Tenant. If at any time any windows of the
Premises are temporarily closed or darkened for any reason whatsoever relating
to any maintenance or repair work, but Tenant shall not otherwise be prevented
from occupying or using the Premises for the uses set forth herein, Landlord
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation therefor nor abatements of rent nor shall
the same release Tenant from its obligations hereunder nor constitute an
eviction.

 

14.28

POST-TERMINATION OBLIGATIONS. The expiration or termination of this Lease shall
not relieve Tenant of its obligations hereunder which by their terms or nature
Tenant is to perform after such expiration or termination, including without
limitation the obligation to pay any Rent accrued with respect to the Term, and
any indemnity given hereunder as to events, occurrences and conditions happening
prior to such expiration or termination, all of which shall continue and remain
in full force and effect for so long as allowed by applicable statutes of
limitation or other applicable law.

 

47



--------------------------------------------------------------------------------

14.29

NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant understand, agree and
acknowledge that this Lease has been freely negotiated by both parties and that,
in any controversy, dispute or contest over the meaning, interpretation,
validity or enforceability of this Lease or any of its terms or conditions,
there shall be no influence, presumption or conclusion whatsoever drawn for or
against either party by virtue of that party having drafted this Lease or any
portion thereof.

[Signature Page Follows]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.

 

FHF I 131 DARTMOUTH, LLC,

a Delaware limited liability company

By:  

/s/ Jacob Maliel

Name:   Jacob Maliel Title:   Regional Director

CEREVEL THERAPEUTICS, LLC,

a Delaware limited liability company

By:  

/s/ Robert Farkas

Name:   Robert Farkas Title:   Executive Vice President

 

49